
Exhibit 10.1









--------------------------------------------------------------------------------




LOAN AND SECURITY AGREEMENT


Dated as of April 17, 2017
 

--------------------------------------------------------------------------------

 
XPLORE TECHNOLOGIES CORP.
and
XPLORE TECHNOLOGIES CORPORATION OF AMERICA,
as Borrowers


and


BANK OF AMERICA, N.A.,
as Lender



--------------------------------------------------------------------------------


 







--------------------------------------------------------------------------------

TABLE OF CONTENTS

   
Page
     
Section 1.
DEFINITIONS; RULES OF CONSTRUCTION
1
1.1.
Definitions
1
1.2.
Accounting Terms
11
1.3.
Uniform Commercial Code
11
     
Section 2.
CREDIT FACILITIES
11
2.1.
Revolver Commitment
11
2.2.
Letter of Credit Facility
12
     
Section 3.
INTEREST, FEES AND CHARGES
13
3.1.
Interest
13
3.2.
Fees
13
3.3.
Computation of Interest, Fees, Yield Protection
14
3.4.
Reimbursement Obligations
14
3.5.
Illegality
14
3.6.
Inability to Determine Rates
14
3.7.
Increased Costs; Capital Adequacy
15
3.8.
Maximum Interest
15
     
Section 4.
LOAN ADMINISTRATION
16
4.1.
Manner of Borrowing and Funding Revolver Loans
16
4.2.
Effect of Termination.
16
4.3.
Borrower Agent.
16
4.4.
One Obligation.
17
     
Section 5.
PAYMENTS
17
5.1.
General Payment Provisions
17
5.2.
Repayment of Revolver Loans
17
5.3.
Reserved.
17
5.4.
Payment of Other Obligations
17
5.5.
Marshaling; Payments Set Aside
17
5.6.
Application of Payments; Dominion Account
17
5.7.
Account Stated
17
5.8.
Nature and Extent of Each Borrowers’ Liability
18
     
Section 6.
CONDITIONS PRECEDENT
19
6.1.
Conditions Precedent to Initial Loans
19
6.2.
Conditions Precedent to All Credit Extensions
20
     
Section 7.
COLLATERAL
21
7.1.
Grant of Security Interest
21
7.2.
Lien on Deposit Accounts; Cash Collateral
22
7.3.
Reserved.
22
7.4.
Other Collateral
22
7.5.
Limitations
22
7.6.
Further Assurances; Extent of Liens
22
     
Section 8.
COLLATERAL ADMINISTRATION
22
8.1.
Borrowing Base Reports
23
8.2.
Accounts.
23
8.3.
Inventory
23
8.4.
Equipment
24
8.5.
Deposit Accounts
24
8.6.
General Provisions
24
8.7.
Power of Attorney
25
     
Section 9.
REPRESENTATIONS AND WARRANTIES
25



-i-

--------------------------------------------------------------------------------





9.1.
General Representations and Warranties
26
9.2.
Complete Disclosure
29
     
Section 10.
COVENANTS AND CONTINUING AGREEMENTS
29
10.1.
Affirmative Covenants
29
10.2.
Negative Covenants
31
10.3.
Financial Covenants - Fixed Charge Coverage Ratio
33
     
Section 11.
EVENTS OF DEFAULT; REMEDIES ON DEFAULT
34
11.1.
Events of Default
34
11.2.
Remedies upon Default
35
11.3.
License
35
11.4.
Setoff
35
11.5.
Remedies Cumulative; No Waiver
36
     
Section 12.
MISCELLANEOUS
36
12.1.
Amendments and Waivers
36
12.2.
Indemnity
36
12.3.
Notices and Communications
36
12.4.
Performance of Borrowers’ Obligations
37
12.5.
Credit Inquiries
37
12.6.
Severability
37
12.7.
Cumulative Effect; Conflict of Terms
38
12.8.
Counterparts
38
12.9.
Entire Agreement
38
12.10.
No Control; No Fiduciary Responsibility
38
12.11.
Waiver of Confidentiality
38
12.12.
Governing Law
38
12.13.
Consent to Forum
38
12.14.
Waivers by Borrower
39
12.15.
Patriot Act Notice
39
12.16.
NO ORAL AGREEMENT
39







-ii-

--------------------------------------------------------------------------------



LIST OF SCHEDULES
Schedule 8.5
 Deposit Accounts
Schedule 8.6.1
 Business Locations
Schedule 9.1.4
 Names and Capital Structure
Schedule 9.1.11
 Patents, Trademarks, Copyrights and Licenses
Schedule 9.1.14
 Environmental Matters
Schedule 9.1.15
 Restrictive Agreements
Schedule 9.1.16
 Litigation
Schedule 9.1.18
 Pension Plans
Schedule 10.2.2
 Existing Liens
Schedule 10.2.14
 Restrictive Agreements
Schedule 10.2.17
 Existing Affiliate Transactions


 




-iii-

--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT
THIS LOAN AND SECURITY AGREEMENT (this “Agreement”) is dated as of April __,
2017, between XPLORE TECHNOLOGIES CORP., a Delaware corporation
(“Technologies”), XPLORE TECHNOLOGIES CORPORATION OF AMERICA, a Delaware
corporation (“XTCA” and together with Technologies, each a “Borrower” and
collectively, the “Borrowers”) and BANK OF AMERICA, N.A., a national banking
association (“Lender”).


R E C I T A L S:


Borrowers have requested that Lender provide a credit facility to Borrowers to
finance their business enterprises.  Lender is willing to provide the credit
facility on the terms and conditions set forth in this Agreement.
NOW, THEREFORE, for valuable consideration hereby acknowledged, the parties
agree as follows:
SECTION 1.          DEFINITIONS; RULES OF CONSTRUCTION
1.1.          Definitions.  In addition to terms defined elsewhere in this
Agreement, the following terms have the meanings set forth below:
Account: as defined in the UCC, including all rights to payment for goods sold
or leased, or for services rendered.
Account Debtor: a Person obligated under an Account, Chattel Paper or General
Intangible.
Accounts Formula Amount: an amount equal to the sum of (i) up to 85% of
Borrowers’ domestic Eligible Accounts, plus (ii) up to 85% of Borrowers’
Eligible Foreign Insured Accounts, provided, that, in no event shall the
aggregate amount of Revolver Loans made in respect of Eligible Foreign Insured
Accounts exceed 25% of the Accounts Formula Amount.
Affiliate: with respect to a specified Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
Applicable Margin: the margin set forth below, as determined by the Fixed Charge
Coverage Ratio as of the most recently ended Fiscal Quarter:
Level
 
Fixed Charge Coverage Ratio for most recently ended Fiscal Quarter
 
Applicable Margin
 
I
Greater than or equal to 1.25 : 1.00
 
2.25%
II
Greater than or equal to 1.00 : 1.00, but less than 1.25 : 1.00
 
2.50%
III
Less than 1.00 : 1.00
 
2.75%




--------------------------------------------------------------------------------



Until December 31, 2017, margins shall be determined as if Level II were
applicable.  Thereafter, the margins shall be subject to increase or decrease by
Lender on the first day of each of the Borrowers’ Fiscal Quarters based upon the
Fixed Charge Coverage Ratio as of the most recently ended Fiscal Quarter.  If
Lender is unable to calculate the Fixed Charge Coverage Ratio for the most
recently ended Fiscal Quarter due to Borrowers’ failure to deliver any
Compliance Certificate when required hereunder, then, at the option of Lender,
margins shall be determined as if Level III were applicable until the first day
of the Fiscal Quarter following its receipt.
Availability: the Borrowing Base minus Revolver Usage.
Average Daily Availability: shall mean, for any period of determination, the
average daily Availability during such period of determination.
Bank Product: any of the following products, services or facilities extended to
a Borrower or Affiliate of a Borrower by Lender or any of its Affiliates: (a)
Cash Management Services; (b) products under Hedging Agreements; and (c)
commercial credit card and merchant card services.
Bank Product Debt: debt, obligations and other liabilities of Borrowers with
respect to Bank Products.
Bank Product Reserve: the aggregate amount of reserves established by Lender
from time to time in its discretion in respect of Bank Product Debt.
Base Rate: for any day, a per annum rate equal to the greater of (a) the Prime
Rate for such day; (b) the Federal Funds Rate for such day, plus 0.50%; or (c)
LIBOR for a 30 day interest period as determined on such day, plus 1.50%,
without giving effect to any minimum floor rate specified in the definition of
LIBOR.  In no event shall the Base Rate be less than 0%.
Borrowed Money: with respect to an Obligor, without duplication, its (a) debt
that (i) arises from the lending of money by any Person to such Obligor; (ii) is
evidenced by notes, drafts, bonds, debentures, credit documents or similar
instruments; (iii) accrues interest or is a type upon which interest charges are
customarily paid (excluding trade payables owing in the ordinary course of
business); or (iv) was issued or assumed as full or partial payment for
Property; (b) capital leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any debt of the foregoing types owing
by another Person.
Borrower Agent: as defined in Section 4.3
Borrowing Base: on any date of determination, an amount equal to the lesser of
(a) Maximum Revolver Amount; or (b) the sum of (i) Accounts Formula Amount, plus
(ii) the Inventory Formula Amount,  minus, (iii) Reserves.
Borrowing Base Report: a report of the Borrowing Base by Borrowers, in form and
substance satisfactory to Lender. 
Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York, and if such day relates to LIBOR, any such day on which
dealings in dollar deposits are conducted in the London interbank market.
Cash Collateral: cash, and any interest or other income earned thereon, that is
delivered to Lender to Cash Collateralize any Obligations.
Cash Collateral Account: a demand deposit, money market or other account
maintained with Lender and subject to Lender's Liens.
-2-

--------------------------------------------------------------------------------



Cash Collateralize: the delivery of cash to Lender, as security for the payment
of Obligations, in an amount equal to (a) with respect to LC Obligations, 105%
of the aggregate LC Obligations, and (b) with respect to any other Obligations
(including Obligations arising under Bank Products), Lender's good faith
estimate of the amount due or to become due.  “Cash Collateralization” has a
correlative meaning.
Cash Management Services: services relating to operating, collections, payroll,
trust, or other depository or disbursement accounts, including automated
clearinghouse, e-payable, electronic funds transfer, wire transfer, controlled
disbursement, overdraft, depository, information reporting, lockbox and stop
payment services.
Change of Control: (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of 35% or more of the aggregate
outstanding Equity Interests of the Technologies; (b) Technologies ceases to own
and Control, beneficially and of record, directly or indirectly, 100% of all
Equity Interests in XTCA and XTIC; (c) a change in the majority of directors of
any Borrower during any 24 month period, unless approved by the majority of
directors serving at the beginning of such period; or (d) the sale or transfer
of all or substantially all assets of any Borrower.
Collateral: all Property described in Section 7.1, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations.
Commitment Termination Date: the earliest to occur of (a) the Revolver
Termination Date; (b) the date on which Borrowers terminate the Revolver
Commitment pursuant to Section 2.1.3; or (c) the date on which the Revolver
Commitment is terminated pursuant to Section 11.2.
Commitments: the Revolver Commitment.
Compliance Certificate: a certificate delivered by a knowledgeable officer of
Borrowers certifying compliance with Section 10.3.
Control: the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have correlative meanings.
Default: an event or condition that, with the lapse of time or giving of notice,
would constitute an Event of Default.
Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto.
Deposit Account Control Agreement: a control agreement satisfactory to Lender
executed by an institution maintaining a Deposit Account for an Obligor, to
perfect Lender's Lien on such account.
Dilution Reserve: a reserve established from time to time by Lender, in its
discretion, in an amount less than or equal to the amount of Borrowers’ bad debt
write-downs, discounts, returns, promotions, credits, credit memos and other
cash reductions with respect to Accounts to the extent such amount exceeds 5% of
the gross face amount of such Accounts,  as determined from the most recent
field examination conducted by Lender and calculated on a trailing twelve month
basis.
Dominion Account: a special account established and maintained by Borrowers at
Lender or another bank acceptable to Lender to receive payments on Accounts or
other Payment Items, over which Lender has exclusive control for withdrawal
purposes.
-3-

--------------------------------------------------------------------------------



EBITDA: determined on a consolidated basis for Borrowers and its Subsidiaries,
net income, calculated before interest expense, provision for income taxes,
depreciation and amortization expense, gains or losses arising from the sale of
capital assets, gains arising from the write-up of assets, any extraordinary
gains and extraordinary losses, gains or losses arising in connection with
foreign exchange transactions, and non-cash employee compensation expenses
relating to equity-based compensation  (in each case, to the extent included in
determining net income).
Eligible Account: an Account owing to a Borrower that arises in the ordinary
course of business from the sale of goods or rendition of services, and is
deemed by Lender, in its discretion, to be an Eligible Account.  Without
limiting the foregoing, no Account shall be an Eligible Account if (a) it is
unpaid for more than 60 days after the original due date, or more than 90 days
after the original invoice date; (b) 50% or more of the Accounts owing by the
Account Debtor (or its Affiliates) are not Eligible Accounts under the foregoing
clause; (c) when aggregated with other Accounts owing by the Account Debtor (or
its Affiliates), it exceeds 15% (or in the case of (i) Verizon Communications,
Inc., its Affiliates, and its designated fulfillment partners (i.e., Software
House International) , such percentage shall be 25%, and (ii) AT&T Inc., its
Affiliates, and its designated fulfillment partners (i.e., Prosys), such
percentage shall be 25%) of the aggregate Eligible Accounts (or such higher
percentage as Lender may establish for the Account Debtor from time to time);
(d) it does not conform with a covenant or representation herein; (e) it is
owing by a creditor or supplier, or is otherwise subject to a potential offset,
counterclaim, dispute, deduction, discount, recoupment, reserve, defense,
chargeback, credit or allowance (but ineligibility shall be limited to the
amount thereof); (f) an insolvency or bankruptcy proceeding has been commenced
by or against the Account Debtor; or the Account Debtor has failed, has
suspended or ceased doing business, is liquidating, dissolving or winding up its
affairs, is not solvent, or is subject to any sanction or on any specially
designated nationals list maintained by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); or the Borrower is not able to bring suit
or enforce remedies against the Account Debtor through judicial process; (g) the
Account Debtor is organized or has its principal offices or assets outside the
United States; (h) it is owing by a governmental authority, unless the Account
Debtor is the United States or any department, agency or instrumentality thereof
and the Account has been assigned to Lender in compliance with the federal
Assignment of Claims Act; (i) it is not subject to a duly perfected, first
priority Lien in favor of Lender, or is subject to any other Lien; (j) the goods
giving rise to it have not been delivered to the Account Debtor, the services
giving rise to it have not been accepted by the Account Debtor, or it otherwise
does not represent a final sale; (k) it is evidenced by Chattel Paper or an
Instrument of any kind, or has been reduced to judgment; (l) its payment has
been extended or the Account Debtor has made a partial payment; (m) it arises
from a sale to an Affiliate, from a sale on a cash-on-delivery, bill-and-hold,
sale or return, sale on approval, consignment, or other repurchase or return
basis, or from a sale for personal, family or household purposes; (n) it
represents a progress billing or retainage, or relates to services for which a
performance, surety or completion bond or similar assurance has been issued; or
(o) it includes a billing for interest, fees or late charges, but ineligibility
shall be limited to the extent thereof.  In calculating delinquent portions of
Accounts under clauses (a) and (b), credit balances more than 90 days old will
be excluded.
Eligible Foreign Insured Accounts: Accounts that meet the requirements of
Eligible Accounts, except clause (g) of such definition, to the extent that such
Account is  supported by a letter of credit (delivered to and directly drawable
by Lender) or is credit insured (the insurance carrier, amount and terms of such
insurance shall be reasonably acceptable to Lender, shall name Lender as
beneficiary or loss payee, as applicable and shall be monitored by FGI
Worldwide).
Eligible Inventory: Inventory owned by a Borrower that Lender, in its
discretion, deems to be Eligible Inventory.  Without limiting the foregoing, no
Inventory shall be Eligible Inventory unless it (a) is finished goods and not
raw materials, or work-in-process, packaging or shipping materials, labels,
samples, display items, bags, replacement parts or manufacturing supplies; (b)
is not held on consignment, nor subject to any deposit or down payment; (c) is
in new and saleable condition and is not damaged, defective, shopworn or
otherwise unfit for sale; (d) is not slow-moving (i.e. Inventory that has not
been sold or shipped
-4-

--------------------------------------------------------------------------------



within twelve (12) months after the date of production), perishable, obsolete or
unmerchantable, and does not constitute returned or repossessed goods;  except,
that, Lender may, in its discretion, deem slow-moving Inventory (i.e. Inventory
that has not been sold or shipped within twelve (12) months after the date of
production) to be eligible for borrowing purposes, subject to the terms and
conditions set forth in the definition of Inventory Formula Amount herein; (e)
meets all standards imposed by any governmental authority, has not been acquired
from an entity subject to any sanction or on any specially designated nationals
list maintained by OFAC, and does not constitute hazardous materials under any
environmental law; (f) conforms with the covenants and representations herein;
(g) is subject to Lender's duly perfected, first priority Lien, and no other
Lien; (h) is within the continental United States, is not in transit except
between locations of a Borrower, and is not consigned to any Person, provided,
that, upon the request of Borrowers, Lender may, in its sole discretion, deem
in-transit Inventory which is held by a shipping company or carrier and “on the
water” to be eligible for borrowing purposes so long as Borrowers satisfy
Lender’s customary procedures and policies with respect to in-transit Inventory,
including, without limitation, delivering customs brokers/freight forwarder
waivers, in form and substance satisfactory to Lender, in favor of Lender with
respect to such in-transit Inventory and executing an amendment to this
Agreement to agree to such customary procedures and policies; (i) is not subject
to any warehouse receipt or negotiable Document; (j) is not subject to any
License or other arrangement that restricts a Borrower's or Lender's right to
dispose of such Inventory, unless Lender has received an appropriate Lien
Waiver;  (k) is located (i) on a premises containing Eligible Inventory with an
aggregate Value of at least $50,000, (ii) if such Inventory is located on a
leased premises or in the possession of a warehouseman, processor, repairman,
mechanic, shipper, freight forwarder or other Person, such lessor or such other
Person has delivered a Lien Waiver or an appropriate Reserve has been
established, or (iii) if such Inventory is located on a premises owned by a
Borrower and such premises is subject to a mortgage, the mortgagee of such
premises has delivered a mortgagee waiver in form and substance satisfactory to
Lender.
Enforcement Action: any action to enforce any Obligations or Loan Documents or
to realize upon any Collateral.
Equity Interest: the interest of any (a) shareholder in a corporation; (b)
partner in a partnership (whether general, limited, limited liability or joint
venture); (c) member in a limited liability company; or (d) other Person having
any other form of equity security or ownership interest.
Excluded Accounts: (ii) that certain Money Market Demand Account No. 1001653839,
in the name of Technologies, held at Pacific Western Bank, so long as not more
than $100,000 is deposited into such account and (ii) deposit accounts
maintained with Silicon Valley Bank listed on Schedule 8.5 so long as the
amounts deposited in all such accounts do not exceed a balance of $100,000 in
the aggregate.
Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate charged to Lender
on the applicable day on such transactions, as determined by Lender in its
discretion.  In no event shall the Federal Funds Rate be less than 0%.
Financial Covenant Trigger Period: the period (a) commencing on the day that (i)
a Default or Event of Default occurs, or (ii) the sum of Availability, minus the
aggregate amount of Borrower’s accounts payables stretched beyond their
customary payment practices, is less than the greater of (x) 20% of the
Borrowing Base and (y) $2,500,000; and (b) continuing until, during each of the
preceding sixty (60) consecutive days, (i) no Default or Event of Default has
existed and (ii) the sum of Availability, minus the aggregate amount of
Borrower’s accounts payables stretched beyond their customary payment practices,
has been more than the greater of (x) 20% of the Borrowing Base and (y)
$2,500,000.
-5-

--------------------------------------------------------------------------------



Fiscal Quarter: each period of three months, commencing on the first day of a
Fiscal Year.
Fiscal Year: the fiscal year of Borrowers and their Subsidiaries for accounting
and tax purposes, ending on March 31st of each year.
Fixed Charge Coverage Ratio: the ratio, determined for Borrowers and their
Subsidiaries on a consolidated basis for the most recent 12 month period then
ended, of (a) EBITDA minus (i) capital expenditures (except those financed with
Borrowed Money other than Revolver Loans) and (ii) cash taxes paid, to (b) Fixed
Charges.
Fixed Charges: for any period of determination for Borrowers and their
Subsidiaries on a consolidated basis, the sum of (a) interest expense (other
than payment-in-kind), plus (b) regularly scheduled principal payments on
Borrowed Money, plus (c) Restricted Payments made in cash during such period.
Full Payment: with respect to any Obligations, the full and indefeasible cash
payment thereof (other than inchoate contingent obligations for which no claim
has been asserted), including any interest, fees and other charges accruing
during an insolvency proceeding (whether or not allowed in the proceeding).  The
Revolver Loans shall not be deemed to have been paid in full unless the Revolver
Commitment has terminated.
Guarantor: XTIC and each Person that guarantees payment or performance of
Obligations.
Hedging Agreement: a “swap agreement” as defined in U. S. Bankruptcy Code
Section 101(53B)(A).
Increased Appraisal Trigger Period: the period (a) commencing on the day that
(i) a Default or Event of Default occurs, (ii) the sum of Availability, minus
the aggregate amount of Borrower’s accounts payables stretched beyond their
customary payment practices, is less than 40% of the Borrowing Base; or (iii)
the Revolver Usage in respect of Inventory exceeds $2,000,000; and (b)
continuing until, during each of the preceding sixty (60) consecutive days, (i)
no Default or Event of Default has existed and (ii) the sum of Availability,
minus the aggregate amount of Borrower’s accounts payables stretched beyond
their customary payment practices, has been more than 40% of the Borrowing Base;
and (y) the Revolver Usage in respect of Inventory has been less than
$2,000,000.
Increased Examination Trigger Period: the period (a) commencing on the day that
(i) a Default or Event of Default occurs, or (ii) the sum of Availability, minus
the aggregate amount of Borrower’s accounts payables stretched beyond their
customary payment practices, for each of the preceding five (5) consecutive days
has been less than the greater of (x) 20% of the Borrowing Base and (y)
$2,500,000; and (b) continuing until, during each of the preceding sixty (60)
consecutive days, (i) no Default or Event of Default has existed and (ii) the
sum of Availability, minus the aggregate amount of Borrower’s accounts payables
stretched beyond their customary payment practices, has been more than the
greater of (x) 20% of the Borrowing Base and (y) $2,500,000.
Increased Reporting Trigger Period: the period (a) commencing on the day that
(i) a Default or Event of Default occurs, or (ii) the sum of Availability, minus
the aggregate amount of Borrower’s accounts payables stretched beyond their
customary payment practices, for each of the preceding five (5) consecutive days
has been less than the greater of (x) 20% of the Borrowing Base and (y)
$2,500,000; and (b) continuing until, during each of the preceding sixty (60)
consecutive days, (i) no Default or Event of Default has existed and (ii) the
sum of Availability, minus the aggregate amount of Borrower’s accounts payables
stretched beyond their customary payment practices, has been more than the
greater of (x) 20% of the Borrowing Base and (y) $2,500,000.
-6-

--------------------------------------------------------------------------------



Inventory: as defined in the UCC, including all goods intended for sale, lease,
display or demonstration; all work in process; and all raw materials, and other
materials and supplies of any kind that are or could be used in connection with
the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in any Borrower's
business (but excluding Equipment).
Inventory Formula Amount: an amount equal to the lesser of:

(a)
up to 65% of the Value of total Eligible Inventory consisting of finished goods;
and

(b)          up to 85% of the NOLV of Eligible Inventory consisting of finished
goods.
provided, that, in no event shall (i) the aggregate amount of Revolver Loans
made in respect of Eligible Inventory exceed 35% of the Borrowing Base and (ii)
any slow-moving Inventory (i.e. Inventory that has not been sold or shipped
within twelve (12) months after the date of production) be deemed to be eligible
for borrowing purposes on or after the date which is six (6) months from the
Closing Date.
LC Application: an application by Borrower Agent to Lender for issuance of a
Letter of Credit, in form and substance satisfactory to Lender.
LC Conditions: upon issuance of the Letter of Credit: (a) each condition in
Section 6 is satisfied; (b) after giving effect to any requested Letter of
Credit, (i) total LC Obligations do not exceed the Letter of Credit Subline and
(ii) Revolver Usage does not exceed the Borrowing Base; and (c) the purpose and
form of the Letter of Credit are satisfactory to Lender in its discretion.
LC Documents: all documents, instruments and agreements (including LC Requests
and LC Applications) delivered by Borrowers or any other Person to Lender in
connection with any Letter of Credit.
LC Obligations: the sum of (a) all amounts owing by Borrowers for drawings under
Letters of Credit; and (b) the Stated Amount of all outstanding Letters of
Credit.
LC Request: a request for issuance of a Letter of Credit, to be provided by
Borrower Agent in form satisfactory to Lender.
Letter of Credit: any standby or documentary letter of credit, foreign guaranty,
documentary bankers acceptance or similar instrument issued by Lender for the
account or benefit of a Borrower.
Letter of Credit Subline: $1,000,000.
LIBOR: for each month, the per annum rate of interest (rounded up to the nearest
1/8th of 1% and in no event less than zero) determined by Lender at or about
11:00 a.m. (London time) as of the first day of such month for a one-month term,
equal to the London Interbank Offered Rate for a 30-day interest period, or
comparable or successor rate approved by Lender, as published on the applicable
Reuters screen page (or other commercially available source designated by Lender
from time to time); provided, that any comparable or successor rate shall be
applied by Lender, if administratively feasible, in a manner consistent with
market practice.  If such rate is not available at such time, then the rate will
be determined by such alternate method as reasonably selected by Lender.  If at
any time LIBOR is less than zero, such rate shall be deemed to be zero.
License: any license or agreement under which an Obligor is authorized to use
intellectual property in connection with any manufacture, marketing,
distribution or disposition of Collateral, any use of Property or any other
conduct of its business.
-7-

--------------------------------------------------------------------------------



Lien: a Person's interest in Property securing an obligation owed to, or a claim
by, such Person, including any lien, security interest, pledge, hypothecation,
assignment, trust, reservation, encroachment, easement, right-of-way, covenant,
condition, restriction, lease, or other title exception or encumbrance.
Lien Waiver: an agreement, in form and substance satisfactory to Lender, by
which (a) a lessor waives or subordinates any Lien it may have on the
Collateral, and agrees to permit Lender to enter upon the premises and remove
the Collateral or to use the premises to store or dispose of the Collateral; (b)
for any Collateral held by a warehouseman, processor, shipper, customs broker or
freight forwarder, such Person waives or subordinates any Lien it may have on
the Collateral, agrees to hold any Documents in its possession relating to the
Collateral as agent for Lender, and agrees to deliver the Collateral to Lender
upon request; (c) for any Collateral held by a repairman, mechanic or bailee,
such Person acknowledges Lender's Lien, waives or subordinates any Lien it may
have on the Collateral, and agrees to deliver the Collateral to Lender upon
request; and (d) for any Collateral subject to a licensor's intellectual
property rights, the licensor grants to Lender the right, vis-à-vis such
licensor, to enforce Lender's Liens with respect to the Collateral, including
the right to dispose of it with the benefit of the intellectual property,
whether or not a default exists under any applicable license.
Loan: a Revolver Loan.
Loan Documents: this Agreement, Other Agreements and Security Documents.
Loan Year: each 12 month period commencing on the Closing Date (as defined in
Section 6.1) and on each anniversary of the Closing Date.
Material Adverse Effect: the effect of any event or circumstance that, taken
alone or in conjunction with other events or circumstances, (a) has or could be
reasonably expected to have a material adverse effect on the business,
operations, Properties, prospects or condition (financial or otherwise) of any
Borrower, on the value of any material Collateral, on the enforceability of any
Loan Documents, or on the validity or priority of Lender's Liens on any
Collateral; (b) impairs the ability of any Borrower to perform its obligations
under the Loan Documents, including repayment of any Obligations; or (c)
otherwise impairs the ability of Lender to enforce or collect any Obligations or
to realize upon any Collateral.
Maximum Revolver Amount: means $15,000,000.
NOLV: the net orderly liquidation value of Inventory, expressed as a percentage,
expected to be realized at an orderly, negotiated sale held within a reasonable
period of time, net of all liquidation and/or foreclosure expenses, as
determined from the most recent appraisal of any Borrower’s Inventory, performed
by an appraiser and on terms satisfactory to Lender.
Notice of Borrowing: a request by Borrower Agent for a Borrowing of Revolver
Loans, in form satisfactory to Lender.
Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Borrowers with respect to Letters of
Credit, (c) interest, expenses, fees, costs, indemnification obligations and
other amounts payable by any Borrower under the Loan Documents, (d) Bank Product
Debt, and (e) other debts, obligations and liabilities of any kind owing by any
Borrower to Lender, whether now existing or hereafter arising, whether evidenced
by a note or other writing, whether allowed in any insolvency or bankruptcy
proceeding, whether arising from an extension of credit, issuance of a letter of
credit, acceptance, loan, guaranty, indemnification or otherwise, and whether
direct or indirect, absolute or contingent, due or to become due, primary or
secondary, or joint or several.
Obligor: Borrowers, Guarantors, or any other Person that is liable for payment
of any Obligations or that has granted a Lien in favor of Lender on its assets
to secure any Obligations.
-8-

--------------------------------------------------------------------------------



Other Agreement: each LC Document, Lien Waiver, Borrowing Base Report,
Compliance Certificate, financial statement or report delivered hereunder; or
other document, instrument or agreement (other than this Agreement or a Security
Document) now or hereafter delivered by an Obligor or other Person to Lender in
connection with any transactions relating hereto.
Patriot Act: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. No.
107-56, 115 Stat. 272 (2001).
Payment Item: each check, draft or other item of payment payable to Borrowers,
including those constituting proceeds of any Collateral.
PCAOB: the Public Company Accounting Oversight Board.
Permitted Lien: as defined in Section 10.2.2.
Person: any individual, corporation, limited liability company, partnership,
joint venture, association, trust, unincorporated organization, governmental
authority or other entity.
Prime Rate: the rate of interest announced by Bank of America from time to time
as its prime rate.  Such rate is set by Bank of America on the basis of various
factors, including its costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate.  Any change in such rate publicly
announced by Bank of America shall take effect at the opening of business on the
day specified in the announcement.
Property: any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon.
Rent and Charges Reserve: the aggregate of (a) all past due rent and other
amounts owing by an Obligor to any landlord, warehouseman, processor, repairman,
mechanic, shipper, freight forwarder, broker or other Person who possesses any
Collateral or could assert a Lien on any Collateral; (b) a reserve at least
equal to three months rent and other charges that could be payable to any such
Person, unless it has executed a Lien Waiver; and (c) such other reserves with
respect to rent and other amounts  or the Borrowing Base as Lender may establish
in its discretion owing by an Obligor to any landlord, warehouseman, processor,
repairman, mechanic, shipper, freight forwarder, broker or other Person who
possesses any Collateral or could assert a Lien on any Collateral.
Reserves: collectively, (a) the  Bank Product Reserve and (b) the Dilution
Reserve, (c) the Warranty Reserve, (d) a reserve for all accrued Royalties,
whether or not then due and payable by a Borrower; (e) Rent and Charges Reserve;
and (f) such other reserves against the Collateral or the Borrowing Base as
Lender may establish in its discretion.
Restricted Payments:  means payments on account of (a) distributions, dividends,
or stock repurchases made in respect of the Equity Interest or other ownership
interests of a Borrower permitted under Section 10.2.4 and (b) acquisitions and
investments permitted under Section 10.2.5(d).
Restricted Payment Conditions:  to the extent this Agreement or a Loan Document
requires that a Restricted Payment comply with the Restricted Payment
Conditions, such payment shall be subject to the following conditions: prior to
and after giving effect to such payment (a) no Default or Event of Default
exists or is caused thereby; and (b) upon giving pro forma effect to such
payment, (i) Borrowers shall have maintained, for the 60 day period immediately
preceding such payment, Average Daily Availability of not less than 50% (or, in
the case of Restricted Payments under clause (b) of such definition, 25%) of the
-9-

--------------------------------------------------------------------------------



Maximum Revolver Amount, (ii) Borrowers shall have, immediately after giving
effect to such payment, Availability of not less than 50% (or, in the case of
Restricted Payments under clause (b) of such definition, 25%) of the Maximum
Revolver Amount; and (iii) the Fixed Charge Coverage Ratio for the twelve month
period preceding the month in which the proposed payment is to be made, is not
less than 1.25 : 1.0 (or, in the case of Restricted Payments under clause (b) of
such definition, 1.0 : 1.0), which shall be calculated on a pro forma basis as
if such payment was made during such twelve month period.
Restrictive Agreement: an agreement (other than a Loan Document) that conditions
or restricts the right of any Borrower,  any Subsidiary or other Obligor to
incur or repay Borrowed Money, to grant Liens on any assets, to declare or make
distributions, to modify, extend or renew any agreement evidencing Borrowed
Money, or to repay any intercompany debt.
Revolver Commitment: Lender's obligation to make Revolver Loans and to issue
Letters of Credit in an aggregate amount up to the Maximum Revolver Amount.
Revolver Loan: a loan made pursuant to Section 2.1.
Revolver Termination Date: April __, 2020.
Revolver Usage: the aggregate amount of outstanding Revolver Loans, plus the
aggregate Stated Amount of outstanding Letters of Credit and other LC
Obligation.
Royalties: all royalties, fees, expense reimbursement and other amounts payable
by any Borrower under a License.
Secured Party or Secured Parties: Lender and providers of Bank Products.
SEC: the Securities and Exchange Commission, or any governmental authority
succeeding to any of its principal functions.
Security Documents: the Guaranties, security agreements, Deposit Account Control
Agreements, and all other documents, instruments and agreements now or hereafter
securing (or given with the intent to secure) any Obligations.
Stated Amount: the outstanding amount of a Letter of Credit, including any
automatic increase or tolerance (whether or not then in effect) provided by the
Letter of Credit or related LC Documents.
Subordinated Debt: debt incurred by any Borrower that is expressly subordinate
and junior in right of payment to the Full Payment of all Obligations, and is on
terms (including maturity, interest, fees, repayment, covenants and
subordination) satisfactory to Lender.
Subsidiary or Subsidiaries: any entity at least 50% of whose voting securities
or Equity Interests is owned by a Borrower (including indirect ownership through
other entities in which such Borrower directly or indirectly owns 50% of the
voting securities or Equity Interests).
Tax Distributions:  a distribution by any Borrower to the holders of the Equity
Interests of such Borrower solely to the extent necessary to permit such holders
to discharge their respective federal, state and local tax liabilities arising
directly as holders of the Equity Interests of such Borrower, determined based
on the assumption that all such holders are subject to the highest marginal tax
rate in effect at the time of such distribution and subject to the maximum
limitation on the utilization of deductions, losses, allowances and credits.
-10-

--------------------------------------------------------------------------------



UCC: the Uniform Commercial Code as in effect in the State of New York or, when
the laws of any other jurisdiction govern the perfection or enforcement of any
Lien, the Uniform Commercial Code of such jurisdiction.
Unused Line Fee Rate: a per annum rate equal to (a) 0.25%, if the average daily
balance of Revolver Usage was greater than 50% of the Revolver Commitments
during the preceding calendar month, or (b) 0.375%, if the average daily balance
of Revolver Loans was less than or equal to 50% of the Revolver Commitments
during the preceding calendar month.
Value: with respect to Inventory, its value determined on the basis of the lower
of cost or market, calculated on a first-in, first-out basis, and excluding any
portion of cost attributable to intercompany profit among Borrowers and their
Affiliates.
Warranty Reserve: a reserve established from time to time by Lender, in its
discretion, in an amount equal to the full amount of the accrued potential
liability of Borrowers in respect of warranties extended to their customers in
connection with the sale of Inventory.
XTCA: as defined in the introductory to this Agreement, Xplore Technologies
Corporation of America, a Delaware corporation.
XTIC: Xplore Technologies International Corp., a Delaware corporation.
1.2.          Accounting Terms.  Under the Loan Documents (except as otherwise
specified therein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with generally accepted accounting principles in the U.S. (“GAAP”)
applied on a basis consistent with the most recent audited financial statements
of Borrowers delivered to Lender before the Closing Date and using the same
inventory valuation method as used in such financial statements, except for any
change required or permitted by GAAP if Borrowers’ certified public accountants
concur in such change, the change is disclosed to Lender, and all relevant
provisions of the Loan Documents are amended in a manner satisfactory to Lender
to take into account the effects of the change.
1.3.          Uniform Commercial Code.  As used herein, the following terms are
defined in accordance with the UCC in effect in the State of New York from time
to time:  “Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,”
“Document,” “Equipment,” “General Intangibles,” “Goods,” “Instrument,”
“Investment Property,” “Letter-of-Credit Right” and “Supporting Obligation.”
SECTION 2.           CREDIT FACILITIES
2.1.          Revolver Commitment.
 
2.1.1.          Revolver Loans.  Lender agrees, on the terms set forth herein,
to make Revolver Loans to Borrowers in an aggregate amount up to the Maximum
Revolver Amount, from time to time through the Commitment Termination Date. 
Revolver Loans may be repaid and reborrowed as provided herein.  In no event
shall Lender have any obligation to honor a request for a Revolver Loan if
Revolver Usage at such time plus the requested Loan would exceed the Borrowing
Base.
2.1.2.          Use of Proceeds.  The proceeds of Revolver Loans shall be used
by Borrowers solely (a) to satisfy existing debt or credit facilities; (b) to
pay fees and transaction expenses associated with the closing of this credit
facility; (c) to pay Obligations in accordance with this Agreement; and (d) for
other lawful corporate purposes of Borrowers, including operating expenses and
working capital.
2.1.3.          Voluntary Reduction or Termination of Revolver Commitment.
-11-

--------------------------------------------------------------------------------



The Revolver Commitment shall terminate on the Revolver Termination Date, unless
sooner terminated in accordance with this Agreement.  Upon at least 30 days
prior written notice to Lender at any time, Borrowers may terminate the Revolver
Commitment and this credit facility.  Any notice of termination given by
Borrowers shall be irrevocable.  On the Commitment Termination Date, Borrowers
shall make Full Payment of all Obligations.
2.1.4.          Overadvances.  If Revolver Usage exceeds the Borrowing Base
(“Overadvance”) at any time, such excess shall be payable by Borrowers on demand
by Lender, but all Revolver Usage (including the excess amount) shall
nevertheless constitute Obligations secured by the Collateral and entitled to
all benefits of the Loan Documents.  No funding or sufferance of an Overadvance
by Lender shall constitute a waiver of the Event of Default (as defined in
Section 11) caused thereby.
2.2.          Letter of Credit Facility.
 
2.2.1.          Issuance of Letters of Credit.  Lender agrees to issue Letters
of Credit from time to time until 30 days prior to the Revolver Termination Date
(or until the Commitment Termination Date, if earlier), on the terms set forth
herein, including the following:
(a)          Each Borrower acknowledges that Lender's willingness to issue any
Letter of Credit is conditioned upon its receipt of a LC Application with
respect to the requested Letter of Credit, as well as such other instruments and
agreements as Lender may customarily require for issuance of a letter of credit
of similar type and amount.  Lender shall have no obligation to issue any Letter
of Credit unless (i) it receives a LC Request and LC Application at least three
Business Days prior to the requested date of issuance; and (ii) each LC
Condition is satisfied.
(b)          Letters of Credit may be requested by a Borrower to support
obligations incurred in the ordinary course of business, or as otherwise
approved by Lender.  Increase, renewal or extension of a Letter of Credit shall
be treated as issuance of a new Letter of Credit, except that Lender may require
a new LC Application in its discretion.
(c)          Borrowers assumes all risks of the acts, omissions or misuses of
any Letter of Credit by the beneficiary.  In connection with issuance of any
Letter of Credit, Lender shall not be responsible for the existence, character,
quality, quantity, condition, packing, value or delivery of any goods purported
to be represented by any Documents; any differences or variation in the
character, quality, quantity, condition, packing, value or delivery of any goods
from that expressed in any documents; the form, validity, sufficiency, accuracy,
genuineness or legal effect of any documents or of any endorsements thereon; the
time, place, manner or order in which shipment of goods is made; partial or
incomplete shipment of, or failure to ship, any goods referred to in a Letter of
Credit or documents; any deviation from instructions, delay, default or fraud by
any shipper or other Person in connection with any goods, shipment or delivery;
any breach of contract between a shipper or vendor and Borrowers; errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex, telecopy, e-mail, telephone or otherwise;
errors in interpretation of technical terms; the misapplication by a beneficiary
of any Letter of Credit or the proceeds thereof; or any consequences arising
from causes beyond the control of Lender.  Lender shall not be liable to
Borrowers or other Person for any action taken or omitted to be taken in
connection with any Letter of Credit or LC Documents except as a result of its
gross negligence or willful misconduct.  Lender shall be fully subrogated to the
rights and remedies of each beneficiary whose claims against Borrowers are
discharged with proceeds of any Letter of Credit.
(d)          In connection with its administration of and enforcement of rights
or remedies under any Letters of Credit or LC Documents, Lender shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation or communication in whatever form believed by Lender, in good
faith, to be genuine and correct and to have been signed, sent or made by a
proper Person.
-12-

--------------------------------------------------------------------------------

2.2.2.          Reimbursement.  If Lender honors any request for payment under a
Letter of Credit, Borrowers shall pay to Lender, on the same day (“Reimbursement
Date”), the amount paid under such Letter of Credit, together with interest at
the interest rate for Revolver Loans from the Reimbursement Date until payment
by Borrowers.  The obligation of Borrowers to reimburse Lender for any payment
made under a Letter of Credit shall be absolute, unconditional, irrevocable, 
and shall be paid without regard to any lack of validity or enforceability of
any Letter of Credit or the existence of any claim, setoff, defense or other
right that Borrowers may have at any time against the beneficiary.  Whether or
not Borrower Agent submits a Notice of Borrowing, Borrowers shall be deemed to
have requested a Borrowing of Revolver Loans in an amount necessary to pay all
amounts due on any Reimbursement Date.
 
2.2.3.          Cash Collateral.  If at any time (a) an Event of Default exists,
(b) the Commitment Termination Date has occurred, or (c) the Revolver
Termination Date is scheduled to occur within 20 Business Days, then Borrowers
shall, at Lender's request, Cash Collateralize all outstanding Letters of
Credit.  If Borrowers fails to provide any Cash Collateral as required
hereunder, Lender may advance, as Revolver Loans, the amount of Cash Collateral
required.
 
SECTION 3.          INTEREST, FEES AND CHARGES
 
3.1.          Interest.
 
3.1.1.          Rates and Payment of Interest.
(a)          The Obligations shall bear interest at LIBOR in effect from time to
time, plus the Applicable Margin.
(b)          During any Event of Default, Obligations shall bear interest at the
Default Rate (whether before or after any judgment).  Borrowers acknowledge that
the cost and expense to Lender due to an Event of Default are difficult to
ascertain and that the Default Rate is fair and reasonable compensation for
this.
(c)          Interest shall accrue from the date a Loan is advanced or
Obligation is incurred or payable, until paid in full.  Interest accrued on the
Loans shall be due and payable in arrears, (i) on the first day of each month;
(ii) on any date of prepayment, with respect to the principal amount of Loans
being prepaid; and (iii) on the Commitment Termination Date.  Interest accrued
on any other Obligations shall be due and payable as provided in the Loan
Documents and, if no payment date is specified, shall be due and payable on
demand.  Notwithstanding the foregoing, interest accrued at the Default Rate
shall be due and payable on demand.
3.1.2.          Interest Rate Not Ascertainable.  If, due to any circumstance
affecting the London interbank market, Lender determines that adequate and fair
means do not exist for ascertaining LIBOR on any applicable date then Lender
shall immediately notify Borrowers of such determination.  Until Lender notifies
Borrowers that such circumstance no longer exists, the obligation of Lender to
make Loans based upon LIBOR shall be suspended and no further Loans may be
requested, made or continued based upon LIBOR, and all outstanding Loans and any
Loans thereafter made by Lender shall bear interest at the Base Rate plus the
Applicable Margin less 1.00%.
3.2.          Fees.
3.2.1.          Unused Line Fee.  Borrowers shall pay to Lender a fee equal to
the Unused Line Fee Rate times the amount by which the Maximum Revolver Amount
exceeds the average daily Revolver Usage during any month.  Such fee shall be
payable in arrears, on the first day of each month and on the Commitment
Termination Date.
-13-

--------------------------------------------------------------------------------

3.2.2.          LC Facility Fees.  Borrowers shall pay to Lender (a) a fee equal
to the Applicable Margin in effect for Revolver Loans times the average daily
Stated Amount of Letters of Credit, which fee shall be payable monthly in
arrears, on the first day of each month; (b) a fronting fee equal to 0.125% per
annum on the Stated Amount of each Letter of Credit, which fee shall be payable
monthly in arrears, on the first day of each month; and (c) all customary
charges associated with the issuance, amending, negotiating, payment,
processing, transfer and administration of Letters of Credit, which charges
shall be paid as and when incurred.  During an Event of Default, the fee payable
under clause (a) shall be increased by 2% per annum.
3.2.3.          Closing Fee.  On the Closing Date, Borrowers shall pay to Lender
a closing fee of $112,500.
3.2.4.          Administrative Fee.  On the Closing Date and on each anniversary
thereof, Borrowers shall pay to Lender an administrative fee of $7,500.
3.3.          Computation of Interest, Fees, Yield Protection.  All interest, as
well as fees and other charges calculated on a per annum basis, shall be
computed for the actual days elapsed, based on a year of 360 days.  All fees
payable under Section 3.2 are compensation for services and are not, and shall
not be deemed to be, interest or any other charge for the use, forbearance or
detention of money.  A certificate as to amounts payable by Borrowers under
Section 3.4, or 3.7 submitted to Borrower Agent shall be final, conclusive and
binding for all purposes, absent manifest error, and Borrowers shall pay such
amounts to Lender within 10 days following receipt of the certificate.
3.4.          Reimbursement Obligations.  Borrowers shall pay all fees, costs,
expenses or advances Lender may incur during an Event of Default promptly upon
request.  Borrowers shall also reimburse Lender for all legal, accounting,
appraisal, consulting, and other fees and expenses incurred by it in connection
with (a) negotiation and preparation of any Loan Documents, and any modification
to the Loan Documents; (b) administration of and actions relating to any
Collateral, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of Lender's Liens on any
Collateral, to maintain any insurance required hereunder or to verify
Collateral; and (c) each examination or appraisal with respect to Borrowers or
any Collateral, whether by Lender's personnel or a third party, subject to
Section 10.1.1.  All amounts payable by Borrowers under this Section shall be
due on demand.
3.5.          Illegality.  If Lender determines that any applicable law has made
it unlawful, or that any governmental authority has asserted that it is
unlawful, for Lender to make, maintain or fund Loans, or to determine or charge
interest rates based upon LIBOR, or any governmental authority has imposed
material restrictions on the authority of Lender to purchase or sell, or to take
deposits of, dollars in the London interbank market, then, on notice thereof by
Lender to Borrowers, any obligation of Lender to make or continue Loans based
upon LIBOR shall be suspended until Lender notifies Borrowers that the
circumstances giving rise to such determination no longer exist, and all
outstanding Loans and any Loans thereafter made by Lender shall bear interest at
the Base Rate plus the Applicable Margin less 1.00%.
3.6.          Inability to Determine Rates.  Lender will promptly notify
Borrower Agent if, in connection with any Loan or request for a Loan, Lender
determines for any reason that (a) dollar deposits are not being offered to
banks in the London interbank Eurodollar market for the applicable Loan; (b)
adequate and reasonable means do not exist for determining LIBOR; or (c) LIBOR
does not adequately and fairly reflect the cost to Lender of funding the Loan
based upon LIBOR.  Thereafter, Lender's obligation to make or maintain affected
Loans based upon LIBOR shall be suspended until Lender withdraws the notice, and
all outstanding Loans and any Loans thereafter made by Lender shall bear
interest at the Base Rate plus the Applicable Margin less 1.00%.
3.7.          Increased Costs; Capital Adequacy.
 
3.7.1.          Increased Costs Generally.  If any Change in Law shall:
-14-

--------------------------------------------------------------------------------




(a)          impose modify or deem applicable any reserve, liquidity, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, Lender (except any reserve requirement reflected in calculating LIBOR);
(b)          subject Lender to any taxes with respect to any Loan, Letter of
Credit, Commitment or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(c)          impose on Lender or any interbank market any other condition, cost
or expense affecting any Loan, Letter of Credit, Commitment or Loan Document;
and the result thereof shall be to increase the cost to Lender of making or
maintaining any Loan or Commitment, or converting to or continuing any interest
option for a Loan, or to increase the cost to Lender of issuing or maintaining
any Letter of Credit (or of maintaining its obligation to issue a Letter of
Credit), or to reduce the amount of any sum received or receivable by Lender
hereunder (whether of principal, interest or any other amount) then, upon
request by Lender, Borrowers will pay to Lender such additional amount(s) as
will compensate it for the additional costs incurred or reduction suffered.
3.7.2.          Capital Requirements.  If Lender determines that a Change in Law
affecting Lender or its holding company regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on
Lender's or such holding company's capital as a consequence of this Agreement,
Commitments, Loans or Letters of Credit to a level below that which Lender or
such holding company could have achieved but for such Change in Law (taking into
consideration its policies with respect to capital adequacy), then from time to
time Borrowers will pay to Lender such additional amounts as will compensate it
or its holding company for the reduction suffered.
“Change in Law” means the occurrence, after the date of this Agreement, of (a)
the adoption or taking effect of, or any change in, any law, rule, regulation or
treaty, or (b) the making, issuance or application of any request, guideline,
requirement or directive (whether or not having the force of law) by any
governmental authority, provided that “Change in Law” shall include all
requests, rules, guidelines, requirements or directives (i) under or relating to
the Dodd-Frank Wall Street Reform and Consumer Protection Act, or (ii)
promulgated pursuant to Basel III by the Bank for International Settlements, the
Basel Committee on Banking Supervision (or any similar authority) and shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted or issued.
3.8.          Maximum Interest.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (“maximum rate”).  If Lender shall receive interest
in an amount that exceeds the maximum rate, the excess interest shall be applied
to the principal of the Obligations or, if it exceeds such unpaid principal,
refunded to Borrowers.  In determining whether the interest contracted for,
charged or received by Lender exceeds the maximum rate, Lender may (a)
characterize any payment that is not principal as an expense, fee or premium
rather than interest; (b) exclude voluntary prepayments and the effects thereof;
and (c) amortize, prorate, allocate and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.
SECTION 4.          LOAN ADMINISTRATION
4.1.          Manner of Borrowing and Funding Revolver Loans.
 
4.1.1.          Notice of Borrowing.
(a)          Whenever Borrowers desire funding of a Revolver Loan, Borrower
Agent shall give Lender a Notice of Borrowing.  Such notice must be received by
Lender by 11:00 a.m. Eastern Standard Time on the requested funding date for the
Loan.  Notices received after such time shall be deemed received on the next
Business Day.  Each Notice of Borrowing shall be irrevocable and shall specify
(A) the amount of the Borrowing and (B) the requested funding date (which must
be a Business Day).
-15-

--------------------------------------------------------------------------------




(b)          Unless payment is otherwise made by Borrowers, the becoming due of
any Obligation (whether principal, interest, fees, costs, expenses or other
charges, including LC Obligations, Cash Collateral and Bank Product Debt) shall
be deemed to be a request for a Revolver Loan on the due date in the amount due
and the Loan proceeds shall be disbursed as direct payment of such Obligation. 
In addition, Lender may, at its option, charge such amount against any
operating, investment or other account of a Borrower maintained with Lender or
any of its Affiliates.
(c)          Presentation for payment of any Payment Item in any disbursement
account of Borrowers maintained with Lender when there are insufficient funds to
cover it shall be deemed to be a request for a Revolver Loan on the presentation
date, in the amount of the Payment Item.  Proceeds of the Loan may be disbursed
directly to the account.
4.1.2.          Notices. Borrowers, through the Borrower Agent, may request and
transfer funds based on telephonic or e-mailed instructions to Lender.  Borrower
Agent shall confirm each such request by prompt delivery to Lender of a Notice
of Borrowing but if it differs materially from the action taken by Lender, the
records of Lender shall govern.  Lender shall not have any liability for any
loss suffered by a Borrower as a result of Lender acting upon its understanding
of telephonic or e-mailed instructions from a person believed in good faith to
be a person authorized to give such instructions on a Borrower's behalf.
4.2.          Effect of Termination.  On the Commitment Termination Date, the
Obligations shall be immediately due and payable, and each Secured Party may
terminate its Bank Products.  Until Full Payment of the Obligations, all
undertakings of Borrowers contained in the Loan Documents shall continue, and
Lender shall retain its Liens in the Collateral and all of its rights and
remedies under the Loan Documents.  Lender shall not be required to terminate
its Liens unless it receives Cash Collateral or a written agreement, in each
case satisfactory to it, protecting it from dishonor or return of any Payment
Item previously applied to the Obligations.  Sections 3.4,  3.7,  5.5, 12.2,
this Section, and each indemnity or waiver given by an Obligor in any Loan
Document, shall survive Full Payment of the Obligations
4.3.          Borrower Agent. Each Borrower hereby designates Technologies
(“Borrower Agent”) as its representative and agent for all purposes under the
Loan Documents, including requests for and receipt of Loans and Letters of
Credit, delivery or receipt of communications, delivery of Borrowing Base
Reports and other information at any time delivered by the Borrowers to Lender,
payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with Lender. Borrower Agent
hereby accepts such appointment. Lender shall be entitled to rely upon, and
shall be fully protected in relying upon, any notice or communication (including
any Notice of Borrowing) delivered by Borrower Agent on behalf of any Borrower.
Lender may give any notice or communication with a Borrower hereunder to
Borrower Agent on behalf of such Borrower. Lender shall have the right, in its
discretion, to deal exclusively with Borrower Agent for all purposes under the
Loan Documents. Each Borrower agrees that any notice, election, communication,
delivery, representation, agreement, action, omission or undertaking by Borrower
Agent shall be binding upon and enforceable against such Borrower.
4.4.          One Obligation. The Loans, LC Obligations, and other Obligations
constitute one general obligation of Borrowers and are secured by Lender’s Lien
on all Collateral; provided, however, that Lender shall be deemed to be a
creditor of, and the holder of a separate claim against, each Borrower to the
extent of any Obligations jointly or severally owed by such Borrower.
-16-

--------------------------------------------------------------------------------



SECTION 5.          PAYMENTS
5.1.          General Payment Provisions.  All payments of Obligations shall be
made without offset, counterclaim or defense of any kind, free and clear of (and
without deduction for) any taxes or other amounts, and in immediately available
funds, not later than 12:00 noon on the due date.  Any payment after such time
shall be deemed made on the next Business Day.  Borrowers agree that Lender
shall have the continuing, exclusive right to apply and reapply payments and
proceeds of Collateral against Obligations, in such manner as Lender deems
advisable.
5.2.          Repayment of Revolver Loans.  Revolver Loans shall be due and
payable in full on the Revolver Termination Date, unless payment is sooner
required hereunder.  Revolver Loans may be prepaid from time to time, without
penalty or premium.  If an Overadvance exists at any time, Borrowers shall, on
the sooner of Lender's demand or the first Business Day after any Borrower has
knowledge thereof, repay Revolver Loans in an amount sufficient to reduce
Revolver Usage to the Borrowing Base.
5.3.          Reserved.
 
5.4.          Payment of Other Obligations.  Obligations other than Loans,
including LC Obligations, fees, cost and expenses, shall be paid by Borrowers as
provided in the Loan Documents or, if no payment date is specified, on demand.
5.5.          Marshaling; Payments Set Aside.  Lender shall have no obligation
to marshal any assets in favor of Borrowers or against any Obligations.  If any
payment by or on behalf of Borrowers is made to Lender or if Lender exercises a
right of setoff, and any of such payment or setoff is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Lender in its discretion) to be
repaid to a trustee, receiver or any other Person, then the Obligation
originally intended to be satisfied, and all Liens, rights and remedies relating
thereto, shall be revived and continued in full force and effect as if such
payment or setoff had not occurred.
5.6.          Application of Payments; Dominion Account.  The ledger balance in
the main Dominion Account as of the end of a Business Day shall be applied to
the Obligations at the beginning of the next Business Day.  If a credit balance
results from such application, it shall not accrue interest in favor of
Borrowers and shall be made available to Borrowers as long as no Event of
Default exists.  For the purposes of calculating interest, Lender will be deemed
to have applied funds deposited to the Dominion Account or otherwise received by
Lender one Business Day following the Business Day of deposit to the Dominion
Account or receipt by Lender.
5.7.          Account Stated.  Lender shall maintain, in accordance with its
customary practices, loan account(s) evidencing the debt of Borrowers
hereunder.  Any failure of Lender to record anything in a loan account, or any
error in doing so, shall not limit or otherwise affect the obligation of
Borrowers to pay any amount owing hereunder.  Entries made in a loan account
shall constitute presumptive evidence of the information contained therein and
shall be conclusive and binding on Borrowers absent manifest error.
-17-

--------------------------------------------------------------------------------



5.8.          Nature and Extent of Each Borrowers’ Liability.
 
5.8.1.          Joint and Several Liability.  Each Borrower agrees that it is
jointly and severally liable for, and absolutely and unconditionally guarantees
to Lender the prompt payment and performance of, all Obligations.  Each Borrower
agrees that its guaranty obligations hereunder constitute a continuing guaranty
of payment and not of collection, that such obligations shall not be discharged
until full payment of the Obligations, and that such obligations are absolute
and unconditional, irrespective of (a) the genuineness, validity, regularity,
enforceability, subordination or any future modification of, or change in, any
Obligations or Loan Document, or any other document, instrument or agreement to
which any Obligor is or may become a party or be bound; (b) the absence of any
action to enforce this Agreement (including this Section) or any other Loan
Document, or any waiver, consent or indulgence of any kind by Lender with
respect thereto; (c) the existence, value or condition of, or failure to perfect
a Lien or to preserve rights against, any security or guaranty for any
Obligations or any action, or the absence of any action, by Lender in respect
thereof (including the release of any security or guaranty); (d) the insolvency
of any Obligor; (e) any election by Lender in an Insolvency Proceeding for the
application of Section 1111(b)(2) of the Bankruptcy Code; (f) any borrowing or
grant of a Lien by any other Borrower, as debtor-in-possession under Section 364
of the Bankruptcy Code or otherwise; (g) the disallowance of any claims of
Lender against any Obligor for the repayment of any Obligations under Section
502 of the Bankruptcy Code or otherwise; or (h) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except full payment of the Obligations.
5.8.2.          Waivers.
 
(a)          Each Borrower expressly waives all rights that it may have now or
in the future under any statute, at common law, in equity or otherwise, to
compel Lender to marshal assets or to proceed against any Obligor, other Person
or security for the payment or performance of any Obligations before, or as a
condition to, proceeding against such Borrower.  Each Borrower waives all
defenses available to a surety, guarantor or accommodation co-obligor other than
full payment of Obligations and waives, to the maximum extent permitted by law,
any right to revoke any guaranty of Obligations as long as it is a Borrower.  It
is agreed among each Borrower and Lender that the provisions of this Section 5.8
are of the essence of the transaction contemplated by the Loan Documents and
that, but for such provisions, Lender would decline to make Loans and issue
Letters of Credit.  Each Borrower acknowledges that its guaranty pursuant to
this Section is necessary to the conduct and promotion of its business, and can
be expected to benefit such business.
(b)          Lender may, in their discretion, pursue such rights and remedies as
they deem appropriate, including realization upon Collateral or any Real Estate
by judicial foreclosure or nonjudicial sale or enforcement, without affecting
any rights and remedies under this Section 5.11.  If, in taking any action in
connection with the exercise of any rights or remedies, Lender shall forfeit any
other rights or remedies, including the right to enter a deficiency judgment
against any Borrower or other Person, whether because of any applicable laws
pertaining to “election of remedies” or otherwise, each Borrower consents to
such action and waives any claim based upon it, even if the action may result in
loss of any rights of subrogation that any Borrower might otherwise have had. 
Any election of remedies that results in denial or impairment of the right of
Lender to seek a deficiency judgment against any Borrower shall not impair any
other Borrower’s obligation to pay the full amount of the Obligations.  Each
Borrower waives all rights and defenses arising out of an election of remedies,
such as nonjudicial foreclosure with respect to any security for Obligations,
even though that election of remedies destroys such Borrower's rights of
subrogation against any other Person.  Lender may bid Obligations, in whole or
part, at any foreclosure, trustee or other sale, including any private sale, and
the amount of such bid need not be paid by Lender but shall be credited against
the Obligations.  The amount of the successful bid at any such sale, whether
Lender or any other Person is the successful bidder, shall be conclusively
deemed to be the fair market value of the Collateral, and the difference between
such bid amount and the remaining balance of the Obligations shall be
conclusively deemed to be the amount of the Obligations guaranteed under this
Section 5.8, notwithstanding that any present or future law or court decision
may have the effect of reducing the amount of any deficiency claim to which
Lender might otherwise be entitled but for such bidding at any such sale.
 
5.8.3.          Extent of Liability; Contribution.
 
(a)          Notwithstanding anything herein to the contrary, each Borrower’s
liability under this Section 5.8 shall not exceed the greater of (i) all amounts
for which such Borrower is primarily liable, as described in clause (c) below,
and (ii) such Borrower’s Allocable Amount (as defined in Section 5.8.3(b)
below).
-18-

--------------------------------------------------------------------------------

(b)          If any Borrower makes a payment under this Section 5.11 of any
Obligations (other than amounts for which such Borrower is primarily liable) (a
“Guarantor Payment”) that, taking into account all other Guarantor Payments
previously or concurrently made by any other Borrower, exceeds the amount that
such Borrower would otherwise have paid if each Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payments in the same proportion that
such Borrower's Allocable Amount bore to the total Allocable Amounts of all
Borrowers, then such Borrower shall be entitled to receive contribution and
indemnification payments from, and to be reimbursed by, each other Borrower for
the amount of such excess, ratably based on their respective Allocable Amounts
in effect immediately prior to such Guarantor Payment.  The “Allocable Amount”
for any Borrower shall be the maximum amount that could then be recovered from
such Borrower under this Section 5.11 without rendering such payment voidable
under Section 548 of the Bankruptcy Code or under any applicable state
fraudulent transfer or conveyance act, or similar statute or common law.
 
(c)          Section 5.8.3(a) shall not limit the liability of any Borrower to
pay or guarantee Loans made directly or indirectly to it (including Loans
advanced hereunder to any other Person and then re-loaned or otherwise
transferred to, or for the benefit of, such Borrower), LC Obligations relating
to Letters of Credit issued to support its business, Obligations in respect of
Bank Products incurred to support its business, and all accrued interest, fees,
expenses and other related Obligations with respect thereto, for which such
Borrower shall be primarily liable for all purposes hereunder.  Lender shall
have the right, at any time in their discretion, to condition Loans and Letters
of Credit upon a separate calculation of borrowing availability for each
Borrower and to restrict the disbursement and use of Loans and Letters of Credit
to a Borrower based on that calculation.
5.8.4.          Joint Enterprise.  Each Borrower has requested that Lender make
this credit facility available to Borrowers on a combined basis, in order to
finance Borrowers’ business most efficiently and economically.  Borrowers’
business is a mutual and collective enterprise, and the successful operation of
each Borrower is dependent upon the successful performance of the integrated
group.  Borrowers believe that consolidation of their credit facility will
enhance the borrowing power of each Borrower and ease administration of the
facility, all to their mutual advantage.  Borrowers acknowledge that Lender’s
willingness to extend credit and to administer the Collateral on a combined
basis hereunder is done solely as an accommodation to Borrowers and at
Borrowers’ request.
5.8.5.          Subordination.  Each Borrower hereby subordinates any claims,
including any rights at law or in equity to payment, subrogation, reimbursement,
exoneration, contribution, indemnification or set off, that it may have at any
time against any other Obligor, howsoever arising, to the indefeasible full
payment of its Obligations.
SECTION 6.          CONDITIONS PRECEDENT
6.1.          Conditions Precedent to Initial Loans.  In addition to the
conditions set forth in Section 6.2, Lender shall not be required to fund any
requested Loan or extend credit to Borrowers hereunder, until the date (“Closing
Date”) that each of the following conditions has been satisfied:
(a)          Each Loan Document shall have been duly executed and delivered to
Lender by each of the signatories thereto, and Borrowers shall be in compliance
with all terms thereof.
(b)          Lender shall have received acknowledgments of all filings or
recordations necessary to perfect its Liens in the Collateral, as well as UCC
and Lien searches and other evidence satisfactory to Lender that such Liens are
the only Liens upon the Collateral, except Permitted Liens.
(c)          Lender shall have received duly executed agreements establishing
the Dominion Account and related lockbox in form and substance satisfactory to
Lender.
-19-

--------------------------------------------------------------------------------

(d)          Lender shall have received certificates, in form and substance
satisfactory to it, from a knowledgeable senior officer of each Borrower
certifying that, after giving effect to the initial Loans and transactions
hereunder, (i) such Borrower is solvent; (ii) no Event of Default exists; (iii)
the representations and warranties set forth in Section 9 are true and correct;
and (iv) such Borrower has complied with all agreements and conditions to be
satisfied by it under the Loan Documents.
 
(e)          Lender shall have received copies of Borrowers’ organizational
documents and all resolutions authorizing the execution and delivery of the Loan
Documents and any other resolutions adopted with respect to this Agreement, as
well as any necessary third party or governmental consents and/or Lien Waivers.
(f)          Lender shall have received copies of the charter documents of
Borrowers, certified by the Secretary of State or other appropriate official of
Borrowers’ jurisdiction of organization.  Lender shall have received good
standing certificates for Borrowers, issued by the Secretary of State or other
appropriate official of Borrowers’ jurisdiction of organization and each
jurisdiction where Borrowers’ conduct of business or ownership of Property
necessitates qualification.
(g)          Lender shall have received copies of policies or certificates of
insurance and insurance endorsements for the insurance policies carried by
Borrowers, all in compliance with the Loan Documents.
(h)          Lender shall have completed its business, financial and legal due
diligence of Borrowers, including completion of its pre-closing appraisals and a
roll-forward of its previous field examination, in each instance, with results
satisfactory to Lender.  No material adverse change in the financial condition
of Borrower or in the quality, quantity or value of any Collateral shall have
occurred since December 31, 2016.
(i)          Borrowers shall have paid all fees and expenses to be paid to
Lender on the Closing Date.
(j)          Lender shall have received (i) Borrowers’ financial projections
demonstrating Borrowers’ ability to comply with Section 10.3 for the term of
this Agreement, (ii) Borrowers’ unaudited interim financial statements (which
shall be prepared as of a date not more than 30 days prior to the Closing Date),
and (iii) a Borrowing Base Report prepared as of March 31, 2017, in each
instance, in form and substance satisfactory to Lender in all respects.
(k)          Upon giving effect to the initial funding of Loans and issuance of
Letters of Credit and the payment by Borrowers of all fees and expenses incurred
in connection herewith as well as any payables stretched beyond their customary
payment practices, Availability, plus Borrowers’ cash on hand, shall be at least
$3,000,000.
6.2.          Conditions Precedent to All Credit Extensions.  Lender shall not
be required to fund any Loans, issue any Letters of Credit, or grant any other
accommodation to or for the benefit of Borrowers, unless the following
conditions are satisfied:
(a)          No Event of Default shall exist at the time of, or result from,
such funding, issuance or grant;
(b)          The representations and warranties of Borrowers in the Loan
Documents shall be true and correct in all material respects on the date of, and
upon giving effect to, such funding, issuance or grant (except for
representations and warranties that expressly relate to an earlier date);
(c)          All applicable conditions precedent in any other Loan Document
shall be satisfied;
(d)          No event shall have occurred or circumstance exist that has or
could reasonably be expected to have a Material Adverse Effect; and
-20-

--------------------------------------------------------------------------------

(e)          With respect to a Letter of Credit issuance, all LC Conditions
shall be satisfied.
 
Each request (or deemed request) by a Borrower for funding of a Loan, issuance
of a Letter of Credit, or grant of an accommodation shall constitute a
representation by Borrowers that the foregoing conditions are satisfied on the
date of such request and on the date of such funding, issuance or grant.  As an
additional condition to any funding, issuance or grant, Lender shall have
received such other information, documents, instruments and agreements as it
deems appropriate.
SECTION 7.          COLLATERAL
7.1.          Grant of Security Interest.  To secure the prompt payment and
performance of its Obligations, each Borrower hereby grants to Lender a
continuing security interest in and Lien upon all Property of Borrowers,
including all of the following Property, whether now owned or hereafter
acquired, and wherever located:
(a)          all Accounts;
(b)          all Chattel Paper, including electronic chattel paper;
(c)          all Commercial Tort Claims;
(d)          all Deposit Accounts;
(e)          all Documents;
(f)          all General Intangibles, including intellectual property;
(g)          all Goods, including Inventory, Equipment and fixtures;
(h)          all Instruments;
(i)          all Investment Property;
(j)          all Letter-of-Credit Rights;
(k)          all Supporting Obligations;
(l)          all monies, whether or not in the possession or under the control
of Lender, or a bailee or Affiliate of Lender, including any Cash Collateral;
(m)          all accessions to, substitutions for, and all replacements,
products, and cash and non-cash proceeds of the foregoing, including proceeds of
and unearned premiums with respect to insurance policies, and claims against any
Person for loss, damage or destruction of any Collateral; and
(n)          all books and records (including customer lists, files,
correspondence, tapes, computer programs, print-outs and computer records)
pertaining to the foregoing.
7.2.          Lien on Deposit Accounts; Cash Collateral.
 
7.2.1.          Deposit Accounts.  To further secure the prompt payment and
performance of its Obligations, each Borrower hereby grants to Lender a
continuing security interest in and Lien upon all amounts credited to any
Deposit Account of such Borrower, including sums in any blocked, lockbox, sweep
or collection account, but other than the Excluded Accounts.
-21-

--------------------------------------------------------------------------------

7.2.2.          Cash Collateral.  Cash Collateral may be invested, at Lender's
discretion (and with the consent of Borrower Agent, as long as no Event of
Default exists), but Lender shall have no duty to do so, regardless of any
agreement or course of dealing with Borrowers, and Lender shall have no
responsibility for any investment or loss.  As security for its Obligations,
each Borrower hereby grants to Lender a security interest in and Lien upon all
Cash Collateral held from time to time and all proceeds thereof, whether held in
a Cash Collateral Account or otherwise.  Lender may apply Cash Collateral to the
payment of Obligations as they become due, in such order as Lender may elect. 
Each Cash Collateral Account and all Cash Collateral shall be under the sole
dominion and control of Lender, and no Borrower or other Person shall have any
right to any Cash Collateral, until the Full Payment of the Obligations.
 
7.3. Reserved.
7.4.          Other Collateral.
 
7.4.1.          Commercial Tort Claims.  Borrowers shall promptly notify Lender
in writing if any Borrower has a Commercial Tort Claim, and shall take such
actions as Lender deems appropriate to subject such claim to a duly perfected,
first priority Lien in favor of Lender.
7.4.2.          Certain After-Acquired Collateral.  Borrowers shall promptly
notify Lender in writing if, after the Closing Date, any Borrower obtains any
interest in any Collateral consisting of Deposit Accounts, Chattel Paper,
Documents, Instruments, registered intellectual property, Investment Property or
Letter-of-Credit Rights and, upon Lender’s request, shall promptly take such
actions as Lender deems appropriate to effect Lender's duly perfected, first
priority Lien upon such Collateral, including obtaining any appropriate
possession, control agreement or Lien Waiver.  If any Collateral is in the
possession of a third party, at Lender's request, Borrowers shall obtain an
acknowledgment that such third party holds the Collateral for the benefit of
Lender.
7.5.          Limitations.  The Lien on Collateral granted hereunder is given as
security only and shall not subject Lender to, or in any way modify, any
obligation or liability of Borrowers relating to any Collateral.
7.6.          Further Assurances; Extent of Liens.  All Liens granted to Lender
under the Loan Documents are for the benefit of Secured Parties.  Promptly upon
request, Borrowers shall deliver such instruments and agreements, and shall take
such actions, as Lender deems appropriate under applicable law to evidence or
perfect its Lien on any Collateral, or otherwise to give effect to the intent of
this Agreement.  Each Borrower authorizes Lender to file any financing statement
that describes the Collateral as “all assets” or “all personal property” of
Borrowers, or words to similar effect, and ratifies any action taken by Lender
before the Closing Date to effect or perfect its Lien on any Collateral.
SECTION 8.          COLLATERAL ADMINISTRATION
8.1.          Borrowing Base Reports.  By the 15th day of each month, Borrowers
shall deliver to Lender a full Borrowing Base Report as of the close of business
of the previous month, and at such other times as Lender may request; provided,
that, during an Increased Reporting Trigger Period, Borrowers shall deliver to
Lender, by the Tuesday of each week, a Borrowing Base Report prepared as of the
close of business of the previous week.  All information (including calculation
of Availability or Average Daily Availability) in a Borrowing Base Report shall
be certified by Borrowers.  Lender may from time to time adjust such report (a)
to reflect Lender's reasonable estimate of declines in value of Collateral, due
to collections received in the Dominion Account or otherwise; (b) to adjust the
advance rates to reflect changes in dilution, quality, mix and other factors
affecting Collateral; and (c) to the extent any information or calculation does
not comply with this Agreement.
-22-

--------------------------------------------------------------------------------

 
8.2.          Accounts.
8.2.1.          Records and Schedules of Accounts.  Borrowers shall provide to
Lender, on or before the 20th day of each month, (a) a detailed aged trial
balance of all Accounts as of the end of the preceding month, specifying each
Account's Account Debtor name and address, amount, and such other information as
Lender may reasonably request, including without limitation, invoice date and
due date, showing any discount, allowance, credit, authorized return or dispute;
and (b) a monthly roll forward report of all Accounts from the previous month. 
If Accounts in an aggregate face amount of $50,000 or more cease to be Eligible
Accounts, Borrowers shall notify Lender of such occurrence promptly (and in any
event within one (1) Business Day) after Borrower has knowledge thereof.
8.2.2.          Account Verification.  Lender shall have the right at any time,
in the name of Lender, any designee of Lender or Borrowers, to verify the
validity, amount or any other matter relating to any Accounts of Borrowers by
mail, telephone or otherwise; provided, that, unless an Event of Default exists,
Lender shall perform any such verification only in conjunction with Borrowers. 
Borrowers shall cooperate fully with Lender in an effort to facilitate and
promptly conclude any such verification process.
8.2.3.          Maintenance of Dominion Account.  Borrowers shall maintain the
Dominion Account pursuant to lockbox or other arrangements acceptable to Lender
establishing Lender's control over and Lien in the lockbox and the Dominion
Account, and requiring immediate deposit of all remittances received in the
lockbox to the Dominion Account.
8.2.4.          Proceeds of Collateral.  Borrowers shall request in writing and
otherwise take all necessary steps to ensure that all payments on Accounts or
otherwise relating to Collateral are made directly to the Dominion Account (or a
lockbox relating to the Dominion Account).  If any Borrower or any Subsidiary
receives cash or Payment Items with respect to any Collateral, it shall hold
same in trust for Lender and promptly (not later than the next Business Day)
deposit same into the Dominion Account.
8.3.          Inventory.
 
8.3.1.          Records and Reports of Inventory.  Each Borrower shall keep
accurate and complete records of its Inventory, including costs and daily
withdrawals and additions, and shall submit to Lender inventory and
reconciliation reports, in form and substance satisfactory to Lender, on or
before the 15th day of each month, and such inventory and reconciliation reports
shall be prepared as of the preceding month, which reports shall include a
listing of all discontinued Inventory (it being acknowledged and agreed that
Lender may, in its discretion, deem such discontinued Inventory to be ineligible
for borrowing purposes).  Each Borrower shall conduct a physical inventory at
least once per calendar year (and on a more frequent basis if requested by
Lender when an Event of Default exists) and periodic cycle counts consistent
with historical practices, and shall provide to Lender a report based on each
such inventory and count promptly upon completion thereof, together with such
supporting information as Lender may request.  Lender may participate in and
observe each physical count.
8.3.2.          Returns of Inventory.  No Borrower shall return any Inventory to
a supplier, vendor or other Person, whether for cash, credit or otherwise,
unless (a) such return is in the ordinary course of business; (b) no Event of
Default or Overadvance exists or would result therefrom; (c) Lender is promptly
notified of the aggregate Value of all Inventory returned in each month; and (d)
any payment received by Borrowers for a return is promptly remitted to Lender
for application to the Obligations.
8.3.3.          Acquisition, Sale and Maintenance.  No Borrower shall acquire or
accept any Inventory on consignment or approval, and shall take all steps to
assure that all Inventory is produced in accordance with applicable law,
including the Fair Labor Standards Act of 1938 (the “FLSA”).  No Borrower shall
sell any Inventory on consignment or approval or any other basis under which the
customer may return or require Borrowers to repurchase such Inventory. 
Borrowers shall use, store and maintain all Inventory with reasonable care and
caution, in accordance with applicable standards of any insurance and in
conformity with all applicable law, and shall make current rent payments (within
applicable grace periods provided for in leases) at all locations where any
Collateral is located.
-23-

--------------------------------------------------------------------------------



8.4.          Equipment.
 
8.4.1.          Records and Schedules of Equipment.  Each Borrower shall keep
accurate and complete records of its Equipment, and shall submit to Lender a
current schedule thereof, at the times and in form satisfactory to Lender. 
Promptly upon request, Borrowers shall deliver to Lender evidence of their
ownership or interests in any Equipment.
8.4.2.          Dispositions of Equipment.  No Borrower shall sell, lease or
otherwise dispose of any Equipment, without the prior written consent of Lender,
other than  replacement of Equipment that is worn, damaged or obsolete with
Equipment of like function and value, if the replacement Equipment is acquired
substantially contemporaneously with such disposition and is free of Liens.
8.4.3.          Condition of Equipment.  The Equipment is and will remain in
good operating condition and repair, and all necessary replacements and repairs
have been and will be made so that the value and operating efficiency of the
Equipment is preserved at all times, reasonable wear and tear excepted.  No
Borrower shall permit any Equipment to become affixed to real Property unless
any landlord or mortgagee delivers a Lien Waiver.
8.5.          Deposit Accounts.  Schedule 8.5 shows all Deposit Accounts
maintained by Borrowers, including the Dominion Accounts.  Borrowers shall take
all actions necessary to establish Lender's control of each such Deposit Account
(other than the Excluded Accounts and an account exclusively used for  payroll,
payroll taxes, or employee benefits).  Each Borrower shall be the sole account
holder of each of its respective Deposit Accounts and shall not allow any other
Person (other than Lender) to have control over a Deposit Account or any
Property deposited therein.  No Borrower shall, without prior notice to Lender,
open or close a Deposit Account.
8.6.          General Provisions.
 
8.6.1.          Location of Collateral.  All tangible items of Collateral shall
at all times be kept by Borrowers at the business locations disclosed in writing
to Lender on Schedule 8.6.1, except that Borrowers may (a) make sales or other
dispositions of Collateral in the ordinary course of business for fair market
value; and (b) move Collateral to another location upon 30 Business Days prior
written notice to Lender.
8.6.2.          Insurance of Collateral; Condemnation Proceeds.
(a)          Borrowers shall maintain insurance with respect to the Collateral,
covering casualty, hazard, theft, malicious mischief, flood and other risks, in
amounts, with endorsements and with insurers satisfactory to Lender.  All
proceeds under each policy shall be payable to Lender.  Upon Lender’s request,
Borrowers shall deliver to Lender the originals or certified copies of its
insurance policies, updated flood plain searches and other information relating
to any Borrower’s insurance and insurance policies.  Each policy shall include
endorsements satisfactory to Lender.  If any Borrower fails to provide and pay
for any insurance, Lender may, at its option, but shall not be required to,
procure the insurance and charge Borrowers therefor.
(b)          Any proceeds of insurance (other than proceeds from workers'
compensation or D&O insurance) and any awards arising from condemnation of any
Collateral shall be paid to Lender and shall be applied to payment of the
Revolver Loans, and then to other Obligations.
-24-

--------------------------------------------------------------------------------

 
(c)          If requested by Borrowers in writing within 15 days after Lender's
receipt of any insurance proceeds or condemnation awards relating to any loss or
destruction of Equipment or Real Estate, Borrowers may use such proceeds or
awards to repair or replace such Equipment or Real Estate (and until so used,
the proceeds shall be held by Lender as Cash Collateral) as long as (i) no Event
of Default exists; (ii) such repair or replacement is promptly undertaken and
concluded, in accordance with plans satisfactory to Lender; (iii) replacement
buildings are constructed on the sites of the original casualties and are of
comparable size, quality and utility to the destroyed buildings; (iv) the
repaired or replaced Property is free of Liens, other than Permitted Liens that
are not purchase money Liens; (v) Borrowers comply with disbursement procedures
for such repair or replacement as Lender may reasonably require; and (vi) the
aggregate amount of such proceeds or awards from any single casualty or
condemnation does not exceed $50,000.
8.6.3.          Protection of Collateral.  All expenses of protecting, storing,
warehousing, insuring, handling, maintaining and shipping any Collateral, all
taxes or Royalties payable with respect to any Collateral (including any sale
thereof), and all other payments required to be made by Lender to any Person to
realize upon any Collateral, shall be borne and paid by Borrowers.
8.6.4.          Defense of Title.  Each Borrower shall defend its title to
Collateral and Lender's Liens therein against all Persons, claims and demands,
except Permitted Liens.
8.7.          Power of Attorney.  Borrower hereby irrevocably constitutes and
appoints Lender (and all Persons designated by Lender) as such Borrower's true
and lawful attorney (and agent-in-fact) for the purposes provided in this
Section.  Lender, or Lender's designee, may, without notice and in either its or
a Borrower’s name, but at the cost and expense of Borrowers:
(a)          Endorse Borrowers’ name on any Payment Item or other proceeds of
Collateral (including proceeds of insurance) that come into Lender's possession
or control; and
(b)          During an Event of Default, (i) notify any Account Debtors of the
assignment of their Accounts, demand and enforce payment of Accounts, by legal
proceedings or otherwise, and generally exercise any rights and remedies with
respect to Accounts; (ii) settle, adjust, modify, compromise, discharge or
release any Accounts or other Collateral, or any legal proceedings brought to
collect Accounts or Collateral; (iii) sell or assign any Accounts and other
Collateral upon such terms, for such amounts and at such times as Lender deems
advisable; (iv) collect, liquidate and receive balances in Deposit Accounts or
investment accounts, and take control, in any manner, of proceeds of Collateral;
(v) endorse any Chattel Paper, Document, Instrument, bill of lading, or other
document or agreement relating to any Accounts, Inventory or other Collateral;
and (vi) take all other actions as Lender deems appropriate to fulfill
Borrowers’ obligations under the Loan Documents.
SECTION 9.          REPRESENTATIONS AND WARRANTIES
9.1.          General Representations and Warranties.  To induce Lender to enter
into this Agreement and to make available the Commitments, Loans and Letters of
Credit, each Borrower represents and warrants that:
9.1.1.          Organization and Qualification.  Each Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization.  Each Borrower and its
Subsidiaries is duly qualified, authorized to do business and in good standing
as a foreign corporation in each jurisdiction where failure to be so qualified
could reasonably be expected to have a Material Adverse Effect.
9.1.2.          Power and Authority.  Each Obligor is duly authorized to
execute, deliver and perform its Loan Documents.  The execution, delivery and
performance of the Loan Documents have been duly authorized by all necessary
action, and do not violate or cause a default under any Obligor’s organizational
documents or under any applicable law, License, contract or agreement to which
such Obligor is a party.
-25-

--------------------------------------------------------------------------------

9.1.3.          Enforceability.  Each Loan Document is a legal, valid and
binding obligation of each Borrower, enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors' rights generally.
 
9.1.4.          Capital Structure.  Schedule 9.1.4 shows, for each Borrower and
each Subsidiary, its name, jurisdiction of organization, and for each Borrower
(other than, for so long as it is a publicly traded company, Technologies)
holders holding at least 5% of its equity or similar ownership interests. 
Except as disclosed in writing to Lender on Schedule 9.1.4, in the five years
preceding the Closing Date, no Borrower has acquired any substantial assets from
any other Person nor been the surviving entity in a merger or combination.
9.1.5.          Title to Properties; Priority of Liens.  Each Borrower and
Subsidiary has good and marketable title to (or valid leasehold interests in)
all of its Real Estate, and good title to all of its personal Property in each
case free of Liens except for Permitted Liens.  Each Borrower has paid and
discharged all lawful claims that, if unpaid, could become a Lien on its
Properties, other than Permitted Liens.  All Liens of Lender in the Collateral
are duly perfected, first priority Liens, subject only to Permitted Liens that
are expressly allowed to have priority over Lender’s Liens.
9.1.6.          Accounts.  Each Borrower warrants, with respect to each Account
at the time it is shown on any report delivered hereunder, that:
(a)          it is genuine and in all respects what it purports to be;
(b)          it arises out of a completed, bona fide sale and delivery of goods
or rendition of services in the ordinary course of business, and substantially
in accordance with any purchase order, contract or other document relating
thereto;
(c)          it is for a sum certain, maturing as stated in the applicable
invoice, a copy of which has been furnished or is available upon request to
Lender;
(d)          it is not subject to any offset, Lien (other than Lender's Lien),
deduction, defense, dispute, counterclaim or other adverse condition except as
arising in the ordinary course of business and disclosed to Lender; and it is
absolutely owing by the Account Debtor;
(e)          no purchase order, agreement, document or applicable law restricts
assignment of the Account to Lender (regardless of whether, under the UCC, the
restriction is ineffective), and the applicable Borrower is the sole payee or
remittance party shown on the invoice;
(f)          no extension, compromise, settlement, modification, credit,
deduction or return has been authorized or is in process with respect to the
Account, except discounts or allowances granted in the ordinary course of
business for prompt payment that are reflected on the face of the invoice
related thereto and in the reports submitted to Lender hereunder; and
(g)          to the best of Borrowers’ knowledge, (i) there are no facts or
circumstances that are reasonably likely to impair the enforceability or
collectability of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is solvent,  and has not failed, or suspended or
ceased doing business; and (iii) there are no proceedings or actions threatened
or pending against any Account Debtor that could reasonably be expected to have
a material adverse effect on the Account Debtor's financial condition.
-26-

--------------------------------------------------------------------------------

9.1.7.          Financial Statements.  The consolidated and consolidating
balance sheet, and related statements of income, cash flow and shareholders’
equity, of Borrowers and their Subsidiaries that have been and are hereafter
delivered to Lender, are prepared in accordance with GAAP, and fairly present
the financial positions and results of operations of Borrowers and such
Subsidiaries at the dates and for the periods indicated.  All projections
delivered from time to time to Lender have been prepared in good faith, based on
reasonable assumptions in light of the circumstances at such time.  Since
December 31, 2016, there has been no change in the condition, financial or
otherwise, of Borrowers or any Subsidiary that could reasonably be expected to
have a Material Adverse Effect.  No financial statement delivered to Lender at
any time contains any untrue statement of a material fact, nor fails to disclose
any material fact necessary to make such statement not materially misleading. 
Each Borrower and Subsidiary is solvent.
 
9.1.8.          Surety Obligations.  No Borrower or Subsidiary is obligated as
surety or indemnitor under any bond or other contract that assures payment or
performance of any obligation of any Person, except as permitted hereunder.
9.1.9.          Taxes.  Each Borrower and Subsidiary has filed all federal,
state and local tax returns and other reports that it is required by law to
file, and has paid, or made provision for the payment of, all taxes upon it, its
income and its Properties that are due and payable.
9.1.10.          Brokers.  There are no brokerage commissions, finder's fees or
investment banking fees payable in connection with any transactions contemplated
by the Loan Documents.
9.1.11.          Intellectual Property.   Each Borrower and Subsidiary owns or
has the lawful right to use all intellectual property necessary for the conduct
of its business, without conflict with any rights of others.  There is no
pending or, to Borrower's knowledge, threatened claim with respect to Borrower,
any Subsidiary, or any of their Property (including any intellectual property). 
Except as disclosed on Schedule 9.1.11, no Borrower or Subsidiary pays or owes
no License, Royalty or other compensation to any Person with respect to use or
License of any intellectual property.  All intellectual property owned, used or
licensed by, or otherwise subject to any interests of, Borrower or Subsidiary
has been disclosed on Schedule 9.1.11.
9.1.12.          Governmental Approvals.  Each Borrower and Subsidiary has, is
in compliance with, and is in good standing with respect to, all governmental
approvals necessary to conduct its business and to own, lease and operate its
Properties.
9.1.13.          Compliance with Laws.  Each Borrower and Subsidiary has duly
complied, and its Properties and business operations are in compliance, in all
material respects with all applicable laws.  There have been no citations,
notices or orders of material noncompliance issued to any Borrower under any
applicable law.  No Inventory has been produced in violation of the FLSA.
9.1.14.          Compliance with Environmental Laws.  Except as disclosed on
Schedule 9.1.14, none of Borrowers' or any Subsidiary’s past or present
operations, Real Estate or other Properties are subject to any federal, state or
local investigation to determine whether any remedial action is needed to
address any environmental pollution, hazardous material or environmental
clean-up.  Borrowers have not received any notice regarding any violation of
environmental laws.  Borrowers and each Subsidiary have no contingent liability
with respect to any violation of any environmental law, environmental pollution
or hazardous material on any Real Estate now or previously owned, leased or
operated by it.
9.1.15.          Burdensome Contracts.  No Borrower or Subsidiary is a party or
subject to any contract, agreement or charter restriction that could reasonably
be expected to have a Material Adverse Effect.  Each Borrower and its
Subsidiaries are not a party or subject to any Restrictive Agreement, except as
shown on Schedule 9.1.15.  No such Restrictive Agreement prohibits the
execution, delivery or performance of any Loan Document by Borrower or
Subsidiary.
-27-

--------------------------------------------------------------------------------

9.1.16.          Litigation.  Except as shown on Schedule 9.1.16, there are no
proceedings or investigations or any litigation pending or, to any Borrower's
knowledge, threatened against Borrower or a Subsidiary or any of their
businesses, operations, Properties, prospects or conditions.  Except as
disclosed in writing to Lender, no Borrower or Subsidiary has any Commercial
Tort Claim.  No Borrower or Subsidiary is in default with respect to any order,
injunction or judgment of any governmental authority.
 
9.1.17.          No Defaults.  No event or circumstance has occurred or exists
that constitutes an Event of Default.  Each Borrower and its Subsidiaries are
not in default, and no event or circumstance has occurred or exists that with
the passage of time or giving of notice would constitute a default, under any
contract or agreement to which such Borrower or Subsidiaries are a party, or in
the payment of any Borrowed Money.   There is no basis upon which any party
(other than a Borrower or Subsidiary) could terminate a contract or agreement
prior to its scheduled termination date.
 
9.1.18.          ERISA.  Except as disclosed in writing to Lender on Schedule
9.1.18:
(a)          Each ERISA Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code, and other federal and
state laws.  “ERISA” means the Employee Income Retirement Security Act of 1974,
as amended from time to time.  Capitalized terms used in this Section 9.1.18 and
elsewhere in this Agreement have the meanings given to them in ERISA (except as
otherwise defined in this Agreement).
(b)          There are no pending or, to the knowledge of any Borrower,
threatened claims, actions or lawsuits, or action by any governmental authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted in or
could reasonably be expected to have a Material Adverse Effect.
(c)          There has been no Reportable Event that might constitute grounds
for termination of any Plan by the Pension Benefit Guaranty Corporation (the
“PBGC”) or for the appointment by any United States District Court of any
trustee to administer any Plan.
9.1.19.          Trade Relations.  There exists no actual or threatened
termination, limitation or modification of any business relationship between any
Borrower or Subsidiary and any customer or supplier, or any group of customers
or suppliers, who individually or in the aggregate are material to the business
of such Borrower or Subsidiary.  There exists no condition or circumstance that
could reasonably be expected to impair the ability of any Borrower or Subsidiary
to conduct its business at any time hereafter in substantially the same manner
as conducted on the Closing Date.
9.1.20.          Labor Relations.  Except as set forth on Schedule 9.1.20, no
Borrower or Subsidiary is party to or bound by any collective bargaining
agreement, management agreement or consulting agreement.  There are no material
grievances, disputes or controversies with any union or other organization of
such Borrower's or Subsidiary’s employees, or, to Borrowers' knowledge, any
asserted or threatened strikes, work stoppages or demands for collective
bargaining.
9.1.21.          Payable Practices.  No Borrower or Subsidiary has made any
material change in its historical accounts payable practices from those in
effect on the Closing Date.
9.2.          Complete Disclosure.  No Loan Document contains any untrue
statement of a material fact, nor fails to disclose any material fact necessary
to make the statements contained therein not materially misleading.  There is no
fact or circumstance that Borrowers have failed to disclose to Lender in writing
that could reasonably be expected to have a Material Adverse Effect.
SECTION 10.          COVENANTS AND CONTINUING AGREEMENTS
10.1.          Affirmative Covenants.  As long as any Commitment or Obligations
are outstanding, each Borrower shall, and shall cause each Subsidiary to:
-28-

--------------------------------------------------------------------------------

10.1.1.          Inspections; Appraisals.
 
(a)          Permit Lender, subject (except when a Default or Event of Default
exists) to reasonable notice and normal business hours, to visit and inspect any
Borrower’s or Subsidiary’s Properties, and inspect, audit and make extracts from
any Borrower's records, and discuss with its officers, employees, agents,
advisors and independent accountants such Borrower's, Subsidiaries’ and their
respective Affiliates’ business, financial condition, assets, prospects and
results of operations.   Each Borrower acknowledges that all inspections,
appraisals and reports are prepared by Lender for its purposes, and no Borrower
shall be entitled to rely upon them.
(b)          Reimburse Lender for all its charges, costs and expenses in
connection with (i) examinations of Borrowers’ books and records or any other
financial or Collateral matters as it deems appropriate, up to (x) one (1) time
per Loan Year if no Increased Examination Trigger Period occurs during such Loan
Year and (y) two (2) times per Loan Year if an Increased Examination Trigger
Period occurs during such Loan Year; and (ii) appraisals of Inventory, up to one
(1) time per Loan Year if an Increased Appraisal Trigger Period occurs during
such Loan Year; provided, however, that if an examination or appraisal is
initiated during an Event of Default, all charges, costs and expenses relating
thereto shall be reimbursed by Borrowers without regard to such limits. 
Borrowers shall pay Lender's then standard charges for examination activities,
including charges for its internal examination and appraisal groups, as well as
the charges of any third party used for such purposes.  No Borrowing Base
calculation shall include Collateral acquired outside the ordinary course of
business.  There shall be no limit to the number of examinations or appraisals
conducted by Lender while there exists a Default or Event of Default nor to the
number of appraisals that Lender may conduct at its own cost.
10.1.2.          Financial and Other Information.  Keep adequate records and
books of account with respect to its business activities, and furnish to Lender:
(a)          as soon as available, and in any event within 90 days after the
close of each Fiscal Year, balance sheets as of the end of such Fiscal Year and
the related statements of income, cash flow and stockholders equity on a
consolidated and consolidating basis for Borrowers and their Subsidiaries, which
consolidated statements shall be audited on standards reasonably satisfactory to
Lender (it being acknowledged and agreed that accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the PCAOB shall be satisfactory) by a firm of independent
certified public accountants of recognized standing selected by Borrowers and
reasonably acceptable to Lender, and shall set forth comparative corresponding
figures for the preceding Fiscal Year;
(b)          as soon as available, and in any event within 45 days after the end
of each Fiscal Quarter (but within 60 days after the last Fiscal Quarter in a
Fiscal Year), unaudited balance sheets as of the end of such Fiscal Quarter and
the related statements of income and cash flow for such month and for the
portion of the Fiscal Year then elapsed, on consolidated and consolidating basis
for Borrowers and their Subsidiaries and Affiliates, setting forth in
comparative form corresponding figures for the preceding Fiscal Year and
certified by an authorized officer of Borrower Agent as prepared in accordance
with GAAP and fairly presenting the financial position and results of operations
for such Fiscal Quarter and period, subject to normal year‑end adjustments and
the absence of footnotes;
(c)          as soon as available, and in any event within 30 days after the end
of each month (but within 60 days after the last month in a Fiscal Year),
unaudited balance sheets as of the end of such month and the related statements
of income and cash flow for such month and for the portion of the Fiscal Year
then elapsed, on consolidated and consolidating basis for Borrowers and its
Subsidiaries and Affiliates, setting forth in comparative form corresponding
figures for the preceding Fiscal Year and certified by an authorized officer of
Borrower Agent as prepared in accordance with GAAP and fairly presenting the
financial position and results of operations for such month and period, subject
to normal year‑end adjustments and the absence of footnotes;
-29-

--------------------------------------------------------------------------------

(d)          concurrently with delivery of financial statements under clauses
(a), (b), and (c) above, or more frequently if requested by Lender while an
Event of Default exists, a Compliance Certificate executed by the an authorized
officer of Borrower Agent;
 
(e)          concurrently with delivery of financial statements under clause (a)
above, copies of all management letters and other material reports submitted to
Borrowers by their accountants in connection with such financial statements;
(f)          concurrently with delivery of Borrowers’ Borrowing Base Reports
delivered pursuant to Section 8.1 above, a listing of Borrowers’ trade payables,
specifying the trade creditor and balance due, and a detailed trade payable
aging, all in form reasonably satisfactory to Lender;
(g)          not later than 30 days after the end of each Fiscal Year,
projections of Borrowers’ consolidated balance sheets, results of operations,
cash flow and Availability for the next Fiscal Year, covering a time period
acceptable to Lender month by month, and for the next three Fiscal Years, year
by year;
(h)          promptly, copies of all 10-Qs, 10-Ks, 8-Ks, and other filings made
with the SEC, provided, that, Borrower shall be in compliance with the foregoing
requirement if such reports are filed on EDGAR;
(i)          promptly, and in any event within five Business Days after receipt
thereof by any Borrower or any Subsidiary thereof, copies of each notice or
other correspondence received from any governmental authority (including,
without limitation, the SEC (or comparable agency in any applicable non-U.S.
jurisdiction)) concerning any proceeding with, or investigation or possible
investigation or other inquiry by such governmental authority regarding
financial or other operational results of any Borrower or any Subsidiary thereof
or any other matter which, if adversely determined, could reasonably be expected
to have a Material Adverse Effect; and
(j)          such other reports and information (financial or otherwise) as
Lender may request from time to time in connection with any Collateral or any
Borrower's, Subsidiary’s, or other Obligor’s financial condition or business.
10.1.3.          Notices.  Notify Lender in writing promptly of any of the
following that affects an Obligor:  (a) the threat or commencement of any
lawsuit, proceeding or investigation; (b) any pending or threatened labor
dispute, strike or walkout; (c) any default under or termination of a material
contract, License or other agreement; (d) the existence any Event of Default;
(e) any judgment in any amount; (f) any violation or asserted violation of any
applicable law (including ERISA, FLSA, or any federal, state or local
environmental laws); (h) any environmental contamination or pollution by an
Obligor or on any Property owned, leased or occupied by such Obligor; or receipt
of any notice of violation of any environmental law; (i) the occurrence of any
ERISA Event; (j) the discharge of or any withdrawal or resignation by any
Obligor’s independent accountants; or (k) any opening of a new office or place
of business, at least 30 days prior to such opening.
10.1.4.          Landlord and Storage Agreements.  Upon request, provide Lender
with copies of all existing agreements, and promptly after execution thereof
provide Lender with copies of all future agreements, between any Borrower and
any landlord, warehouseman, processor, shipper, bailee or other Person that owns
any premises at which any Collateral may be kept or that otherwise may possess
or handle any Collateral.
-30-

--------------------------------------------------------------------------------

10.1.5.          Compliance with Laws.  Comply with all laws applicable to the
conduct of Borrowers’ business, including ERISA, all environmental laws, FLSA,
laws regarding anti-terrorism, and laws regarding collection and payment of
taxes, and maintain all governmental approvals necessary to the ownership of its
Properties or conduct of its business.  If any environmental contamination or
pollution occurs at or on any Properties of any Borrower or Subsidiary, it shall
act promptly and diligently to investigate and report to Lender and all
appropriate governmental authorities the extent of, and to make appropriate
remedial action to eliminate, such contamination or pollution, whether or not
directed to do so by any governmental authority.
 
10.1.6.          Taxes.  Pay and discharge all taxes prior to the date on which
they become delinquent or penalties attach.
10.1.7.          Insurance.  In addition to the insurance required hereunder
with respect to Collateral, maintain insurance with insurers satisfactory to
Lender, (a) with respect to the Properties and business of Borrowers and
Subsidiaries of such type, in such amounts, and with such coverages and
deductibles as are customary for companies similarly situated; and (b) business
interruption insurance in an amount not less than the amount of insurance
maintained by Borrowers as of the Closing Date, with deductibles and subject to
endorsements and assignments satisfactory to Lender.
 
10.1.8.           Depository Bank.  Maintain Lender as its sole depository bank,
including for the maintenance of all operating, collection, disbursement and
other deposit accounts and for all Cash Management Services.
10.1.9.          Future Subsidiaries. Promptly notify Lender upon any Person
becoming a Subsidiary and cause it to guaranty the Obligations in a manner
satisfactory to Lender, and to execute and deliver such documents, joinders,
instruments and agreements and to take such other actions as Lender shall
require to evidence and perfect a Lien in favor of Lender on all assets of such
Person, including delivery of such legal opinions, in form and substance
satisfactory to Lender, as it shall deem appropriate.
10.2.          Negative Covenants.  As long as any Commitment or Obligations are
outstanding, each Borrower shall not, and shall cause each Subsidiary not to,
without Lender’s prior written consent:
10.2.1.          Debt.  Create, incur, guarantee or suffer to exist any debt, or
contingent liabilities except:
(a)          the Obligations;
(b)          trade payables incurred in the ordinary course of business on
normal trade credit;
(c)          liabilities and leases in existence on the Closing Date and
disclosed in writing to Lender on Schedule 10.2.1;
(d)          Bank Product Debt incurred in the ordinary course of business.
10.2.2.          Permitted Liens.  Create or suffer to exist any Lien upon any
of its Property, except the following (collectively, “Permitted Liens”):
(a)          Liens in favor of Lender;
(b)          Liens for taxes not yet due;
(c)          easements, rights-of-way, restrictions, covenants or other
agreements of record, and other similar charges or encumbrances on Real Estate,
that do not secure any monetary obligation and do not interfere with the any
Borrower’s ordinary course of business; and
(d)          Liens existing on the Closing Date and disclosed to Lender in
writing on Schedule 10.2.2.
-31-

--------------------------------------------------------------------------------

10.2.3.          Reserved.
 
10.2.4.          Distributions and Stock Repurchase.  Declare or make payment of
any distributions, interest or dividend on the stock, Equity Interest or other
ownership interests of any Borrower or any Subsidiary or repurchase any stock or
other ownership interests from any holder of such ownership interests, except
(i) payments in respect of Tax Distributions so long as, prior to and after
giving effect to such Tax Distributions, no Default or Event of Default exists
or is caused thereby and (ii) payments for other distributions so long as the
Restricted Payment Conditions are satisfied.
10.2.5.          Acquisitions and Investments.  (i) Acquire a business, division
or substantially all the assets of any Person, (ii) acquire 50% or more of the
equity or other ownership interests of any Person or (iii) have existing or make
any investment in or make any capital contribution or other transfer of assets
to any Person except;
(a) investments existing on the Closing Date and disclosed in writing to Lender;
(b) investments in certificates of deposit;
(c) United States treasury bills or other obligations of the United States
government; and
(d) to the extent not otherwise permitted under any of the foregoing provisions,
acquisitions or investments made after the Closing Date so long as the
Restricted Payment Conditions are satisfied.
10.2.6.          Disposition of Business or Assets.  Make any sale, assignment,
lease, transfer or other disposition of Borrowers’ business or assets except in
the ordinary course of business for fair market value.
10.2.7.          Loans.  Make any loans or other advances of money to any
Person.
10.2.8.            Restrictions on Payment of Debt.  Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance or
acquisition) with respect to any (a) Subordinated Debt without the prior written
consent of Lender, or as set forth in the applicable subordination agreement
relating to such Subordinated Debt; and (b) Borrowed Money (other than the
Obligations and the Subordinated Debt, which Subordinated Debt shall be subject
to the foregoing clause (a)) prior to its due date under the agreements
evidencing such debt as in effect on the Closing Date and disclosed in writing
to Lender (or as amended thereafter with the consent of Lender).
10.2.9.            Fundamental Changes.  Change its name or conduct business
under any fictitious name; change its tax, charter or other organizational
identification number; change its form or state of organization; liquidate, wind
up its affairs or dissolve itself; or merge, combine or consolidate with any
Person.
10.2.10.            Subsidiaries.  Form or acquire any subsidiary after the
Closing Date.
10.2.11.            Organizational Documents.  Amend, modify or otherwise change
any of its organizational documents or agreements as in effect on the Closing
Date, in a manner adverse in any material respect to Lender.
10.2.12.            Tax Consolidation.  File or consent to the filing of any
consolidated income tax return with any Person.
-32-

--------------------------------------------------------------------------------

10.2.13.            Accounting Changes.  Make any material change in accounting
treatment or reporting practices, except as required by GAAP and in accordance
with Section 1.2; or change its Fiscal Year.
 
10.2.14.            Restrictive Agreements.  Be or become a party to any
agreement that conditions or restricts the right of Borrowers to incur or repay
the Obligations or to grant Liens on the assets of Borrowers, except (a) in
effect on the Closing Date and disclosed in writing to Lender on Schedule
10.2.14; or (b) constituting customary restrictions on assignment in leases and
other contracts.
10.2.15.            Hedging Agreements.  Enter into any Hedging Agreement,
except to hedge risks arising in the ordinary course of business and not for
speculative purposes.
10.2.16.            Conduct of Business.  Engage in any business, other than its
business as conducted on the Closing Date and any activities incidental thereto.
10.2.17.            Affiliate Transactions.  Enter into or be party to any
transaction with an Affiliate or a Subsidiary except (a) transactions expressly
permitted by the Loan Documents; (b) payment of reasonable compensation,
benefits and employment incentives to officers and employees for services
actually rendered, and payment of customary directors' fees and indemnities; (c)
transactions with Affiliates consummated prior to the Closing Date, as shown on
Schedule 10.2.17, subject to clause (e) of this Section 10.2.17; (d)
transactions with Affiliates in the ordinary course of business consistent with
past practices and undertaken in good faith, upon fair and reasonable terms and
no less favorable than would be obtained in a comparable arm’s-length
transaction with a non-Affiliate; and (e) payments to SG Phoenix Group LLC
pursuant to the Agreement referenced in Schedule 10.2.17 so long as prior to and
after giving effect to such payments, (i) no Default or Event of Default exists
or is caused thereby; and (ii) upon giving pro forma effect to such payment, (i)
Borrowers shall have maintained, for the 60 day period immediately preceding
such payment, Average Daily Availability of not less than 20% of the Maximum
Revolver Amount, (ii) Borrowers shall have, immediately after giving effect to
such payment, Availability of not less than 20% of the Maximum Revolver Amount.
10.2.18.            Plans.  Become party to any ERISA Plan, other than any in
existence on the Closing Date and disclosed in writing to Lender. Change of
Management or Control.  Make any material change in Borrowers’ executive or
management personnel, or permit or suffer any change in its direct or indirect
capital ownership in each case as existing on the Closing date and disclosed to
Lender in writing.
10.3.          Financial Covenants - Fixed Charge Coverage Ratio.  During a
Financial Covenant Trigger Period, Borrowers shall maintain a Fixed Charge
Coverage Ratio of not less than 1.0 to 1.0, determined as of the last day of the
Fiscal Quarter for which financial statements were most recently required to be
delivered pursuant to Section 10.1.2(b) and of each Fiscal Quarter thereafter,
in each case for the trailing four Fiscal Quarter Period then ended.  Compliance
with the foregoing shall be evidenced by delivery of the Compliance Certificate
required under Section 10.1.2(d).
SECTION 11.          EVENTS OF DEFAULT; REMEDIES ON DEFAULT
11.1.          Events of Default.  Each of the following shall be an “Event of
Default:”
(a)          Any Borrower fails to pay its Obligations when due (whether at
stated maturity, on demand, upon acceleration or otherwise);
(b)          Any representation, warranty or other written statement of
Borrowers made in connection with any Loan Documents or transactions
contemplated thereby is incorrect or misleading in any material respect when
given;
-33-

--------------------------------------------------------------------------------



(c)          A Borrower breaches or fails to perform any covenant contained in
this Agreement or any Loan Documents;
(d)          Any breach or default of Borrowers occurs under (i) any Hedging
Agreement; or (ii) any License, instrument or agreement to which it is a party
or by which it or any of its Properties is bound;
(e)          Any judgment or order for the payment of money is entered against
Borrowers in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Borrowers, $50,000 (net of insurance
coverage therefor that has not been denied by the insurer), unless a stay of
enforcement of such judgment or order is in effect;
(f)          A loss, theft, damage or destruction occurs with respect to any
Collateral if the amount not covered by insurance exceeds $150,000;
(g)          Any Borrower is enjoined, restrained or in any way prevented by any
governmental authority from conducting any material part of its business; any
Borrower suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of such Borrower’s business for a material period of time; any
material Collateral or Property of any Borrower is taken or impaired through
condemnation; any Borrower agrees to or commences any liquidation, dissolution
or winding up of its affairs; or Borrowers are not solvent;
(h)          An insolvency or bankruptcy proceeding is commenced by any
Borrower; any Borrower makes an offer of settlement, extension or composition to
its unsecured creditors generally; a trustee is appointed to take possession of
any substantial Property of or to operate any of the business of any Borrower;
or an insolvency or bankruptcy proceeding is commenced against any Borrower
and:  any Borrower consents to institution of the proceeding, the petition
commencing the proceeding is not timely contested by such Borrower, or an order
for relief is entered in the proceeding;
(i)          A violation of ERISA occurs that has resulted or could reasonably
be expected to result in liability of Borrowers to a Plan or PBGC, or that
constitutes grounds for appointment of a trustee for or termination by the PBGC
of any Plan; or Borrowers fail to pay when due any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan, as defined in ERISA;
(j)          Any Borrower or any of its senior officers is criminally indicted
or convicted for (i) a felony committed in the conduct of such Borrower’s
business, or (ii) violating any state or federal law (including the Controlled
Substances Act, Money Laundering Control Act of 1986 and Illegal Exportation of
War Materials Act) that could lead to forfeiture of any material Property or any
Collateral;
(k)          A Change of Control occurs; or
(l)          Any event occurs or condition exists that has a Material Adverse
Effect.
11.2.          Remedies upon Default.  If an Event of Default described in
Section 11.1(h) occurs, then to the extent permitted by applicable law, all
Obligations shall become automatically due and payable and all Commitments shall
terminate, without any action by Lender or notice of any kind.  In addition, or
if any other Event of Default exists, Lender may in its discretion do any one or
more of the following from time to time:
(a)          declare any Obligations immediately due and payable, whereupon they
shall be due and payable without diligence, presentment, demand, protest or
notice of any kind, all of which are hereby waived by Borrowers to the fullest
extent permitted by law;
(b)          terminate, reduce or condition any Commitment, or adjust the
Borrowing Base;
-34-

--------------------------------------------------------------------------------

(c)          require Borrowers to Cash Collateralize all LC Obligations, Bank
Product Debt and other Obligations that are contingent or not yet due and
payable, and if Borrowers fail to deposit such Cash Collateral, Lender may
advance the required Cash Collateral as Revolver Loans; and
 
(d)          exercise any other rights or remedies afforded under any agreement,
by law, at equity or otherwise, including the rights and remedies of a secured
party under the UCC.  Such rights and remedies include the rights to (i) take
possession of any Collateral; (ii) require Borrowers to assemble Collateral, at
Borrowers’ expense, and make it available to Lender at a place designated by
Lender; (iii) enter any premises where Collateral is located and store
Collateral on such premises until sold (and if the premises are owned or leased
by Borrowers, Borrowers agree not to charge for such storage); and (iv) sell or
otherwise dispose of any Collateral in its then condition, or after any further
manufacturing or processing thereof, at public or private sale, with such notice
as may be required by applicable law, in lots or in bulk, at such locations, all
as Lender, in its discretion, deems advisable.  Borrowers agree that 10 days’
notice of any proposed sale or other disposition of Collateral by Lender shall
be reasonable, and that any sale conducted on the internet or to a licensor of
intellectual property shall be commercially reasonable.  Lender may conduct
sales on Borrowers’ premises, without charge, and any sales may be adjourned
from time to time in accordance with applicable law.  Lender shall have the
right to sell, lease or otherwise dispose of any Collateral for cash, credit or
any combination thereof, and Lender may purchase any Collateral at public or, if
permitted by law, private sale and, in lieu of actual payment of the purchase
price, may set off the amount of such price against the Obligations.
11.3.          License.  Lender is hereby granted an irrevocable, non-exclusive
license or other right to use, license or sub-license (without payment of
royalty or other compensation to any Person) any or all intellectual property of
Borrowers, computer hardware and software, trade secrets, brochures, customer
lists, promotional and advertising materials, labels, packaging materials and
other Property, in advertising for sale, marketing, selling, collecting,
completing manufacture of, or otherwise exercising any rights or remedies with
respect to, any Collateral.  Each Borrower’s rights and interests under
intellectual property shall inure to Lender's benefit.
11.4.          Setoff.  At any time during an Event of Default, Lender and its
Affiliates are authorized, to the fullest extent permitted by applicable law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations at any time owing by Lender or such Affiliate to or for the credit
or the account of Borrowers against its Obligations, whether or not Lender or
such Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or are
owed to a branch or office of Lender or such Affiliate different from the branch
or office holding such deposit or obligated on such indebtedness.  The rights of
Lender and each such Affiliate under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Person may
have.
11.5.          Remedies Cumulative; No Waiver.
 
11.5.1.          Cumulative Rights.  All agreements, warranties, guaranties,
indemnities and other undertakings of Borrowers under the Loan Documents are
cumulative and not in derogation of each other.  The rights and remedies of
Lender under the Loan Documents are cumulative, may be exercised at any time and
from time to time, concurrently or in any order, and are not exclusive of any
other rights or remedies available by agreement, by law, at equity or
otherwise.  All such rights and remedies shall continue in full force and effect
until full payment of all Obligations.
11.5.2.          Waivers.  No waiver or course of dealing shall be established
by (a) the failure or delay of Lender to require strict performance by Borrowers
under any Loan Document, or to exercise any rights or remedies with respect to
Collateral or otherwise; (b) the making of any Loan or issuance of any Letter of
Credit during a Default, Event of Default or other failure to satisfy any
conditions precedent; or (c) acceptance by Lender of any payment or performance
by Borrowers under any Loan Documents in a manner other than that specified
therein.  Any failure to satisfy a financial covenant on a measurement date
shall not be cured or remedied by satisfaction of such covenant on a subsequent
date.
-35-

--------------------------------------------------------------------------------




SECTION 12.          MISCELLANEOUS
 
12.1.          Amendments and Waivers.
 
12.1.1.          Successors and Assigns.  This Agreement shall be binding upon
and inure to the benefit of Borrowers, Lender, and their respective successors
and assigns, except that Borrowers shall not have the right to assign its rights
or delegate its obligations under any Loan Documents.
12.1.2.          Amendments and Other Modifications.  No modification of any
Loan Document, including any extension or amendment of a Loan Document or any
waiver of an Event of Default, shall be effective without the prior written
agreement of Lender and Borrowers; provided, however, that only the consent of
the parties to a Bank Product agreement shall be required for any modification
of such agreement.  Any waiver or consent granted by Lender shall be effective
only if in writing, and only for the matter specified.
12.2.          Indemnity.  EACH BORROWER SHALL INDEMNIFY AND HOLD HARMLESS
LENDER, EACH OTHER SECURED PARTY AND THEIR OFFICERS, DIRECTORS, EMPLOYEES,
AFFILIATES, AGENTS AND ATTORNEYS (THE “INDEMNITEES”) AGAINST ANY CLAIMS THAT MAY
BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE, INCLUDING CLAIMS ASSERTED BY
BORROWERS OR ANY OTHER PERSON OR ARISING FROM THE NEGLIGENCE OF AN INDEMNITEE. 
In no event shall any party to a Loan Document have any obligation thereunder to
indemnify or hold harmless an Indemnitee with respect to a Claim that is
determined in a final, non-appealable judgment by a court of competent
jurisdiction to result from the gross negligence or willful misconduct of such
Indemnitee.
12.3.          Notices and Communications.
 
12.3.1.          Notice Address.  All notices and other communications by or to
a party hereto shall be in writing and shall be given to Borrowers at Borrower
Agent’s address shown on the signature pages hereof, and to any other Person at
its address shown on the signature pages hereof, or at such other address as a
party may hereafter specify by notice in accordance with this Section 12.3. 
Each communication shall be effective only (a) if given by facsimile
transmission, when transmitted to the applicable facsimile number, if
confirmation of receipt is received; (b) if given by mail, three Business Days
after deposit in the U.S. mail, with first-class postage pre-paid, addressed to
the applicable address; (c) if given by personal delivery, when duly delivered
to the notice address with receipt acknowledged.  Notwithstanding the foregoing,
no notice to Lender shall be effective until actually received by the individual
to whose attention at Lender such notice is required to be sent; or (d) if given
by overnight commercial service, upon receipt as evidenced by written
confirmation of receipt from the overnight service.  Any written communication
that is not sent in conformity with the foregoing provisions shall nevertheless
be effective on the date actually received by the noticed party.  Any notice
received by Borrower Agent shall be deemed received by all Borrowers.
12.3.2.          Communications.  Electronic communications (including e-mail,
messaging  and websites) may be used only in a manner acceptable to Lender and
only for routine communications, such as delivery of financial statements,
Borrowing Base Reports and other information required by Section 10.1.2, and
administrative matters.  Lender make no assurances as to the privacy and
security of electronic communications.  E-mail and voice mail shall not be
effective notices under the Loan Documents.
-36-

--------------------------------------------------------------------------------

 
12.3.3.          Platform.  Borrowing Base information, reports, financial
statements, materials and other information shall be delivered by Borrowers
pursuant to procedures approved by Lender, including electronic delivery (if
possible) upon request by Lender to an electronic system maintained by it
(“Platform”).  Borrowers shall notify Lender of each posting of information on
the Platform, and information shall be deemed received by Lender only upon its
receipt of such notice.  The Platform is provided “as is” and “as available.” 
Lender does not warrant the adequacy or functioning of the Platform, and
expressly disclaims liability for any issues involving the Platform.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY LENDER
WITH RESPECT TO THE PLATFORM.  No Indemnitee shall have any liability to
Borrowers or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) relating to use by
any Person of the Platform, including any unintended recipient, nor for delivery
of any information via the Platform, internet, e-mail, or any other electronic
platform or messaging system.
12.3.4.          Non-Conforming Communications.  Lender may rely upon any
communications purportedly given by or on behalf of any Borrower even if they
were not made in a manner specified herein, were incomplete or were not
confirmed, or if the terms thereof, as understood by the recipient, varied from
a later confirmation.  Each Borrower shall indemnify and hold harmless each
Indemnitee from any liabilities, losses, costs and expenses arising from any
electronic or telephonic communication purportedly given by or on behalf of a
Borrower.
12.4.          Performance of Borrowers’ Obligations.  Lender may, in its
discretion at any time and from time to time, at Borrowers’ expense, pay any
amount or do any act required of Borrowers under any Loan Documents or otherwise
lawfully requested by Lender to (a) enforce any Loan Documents or collect any
Obligations; (b) protect, insure, maintain or realize upon any Collateral; or
(c) defend or maintain the validity or priority of Lender's Liens in any
Collateral, including any payment of a Royalty, judgment, insurance premium,
warehouse charge, finishing or processing charge, or landlord claim, or any
discharge of a Lien.  All payments, costs, fees and expenses of Lender under
this Section shall be reimbursed by Borrowers, on demand, with interest from the
date incurred until paid in full, at the Default Rate.  Any payment made or
action taken by Lender under this Section shall be without prejudice to any
right to assert an Event of Default or to exercise any other rights or remedies
under the Loan Documents.
12.5.          Credit Inquiries.  Lender may (but shall have no obligation) to
respond to usual and customary credit inquiries from third parties concerning
Borrowers.
12.6.          Severability.  Wherever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be valid under applicable
law.  If any provision is found to be invalid under applicable law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of the Loan Documents shall remain in full force and effect.
12.7.          Cumulative Effect; Conflict of Terms.  The provisions of the Loan
Documents are cumulative.  The parties acknowledge that the Loan Documents may
use several limitations or measurements to regulate similar matters, and they
agree that these are cumulative and that each must be performed as provided. 
Except as otherwise provided in another Loan Document (by specific reference to
the applicable provision of this Agreement), if any provision contained herein
is in direct conflict with any provision in another Loan Document, the provision
herein shall govern and control.
12.8.          Counterparts; Execution.  Any Loan Document may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement shall become
effective when Lender has received counterparts bearing the signatures of all
parties hereto.  Lender may (but shall have no obligation to) accept any
signature, contract formation or record-keeping through electronic means, which
shall have the same legal validity and enforceability as manual or paper-based
methods, to the fullest extent permitted by applicable law.
-37-

--------------------------------------------------------------------------------

12.9.          Entire Agreement.  Time is of the essence with respect to all
Loan Documents and Obligations.  The Loan Documents constitute the entire
agreement, and supersede all prior understandings and agreements, among the
parties relating to the subject matter thereof.
 
12.10.          No Control; No Fiduciary Responsibility.  Nothing in any Loan
Document and no action of Lender pursuant to any Loan Document shall be deemed
to constitute control of Borrowers by Lender, and Lender has no fiduciary,
agency or similar duty of any kind to Borrowers.  In connection with all aspects
of each transaction contemplated by any Loan Document, Borrowers acknowledge and
agree that (i) this credit facility and all related services by Lender or its
Affiliates are arm's-length commercial transactions between Borrowers and such
Person; and (ii) Borrowers are capable of evaluating, and understand and accept,
the terms, risks and conditions of the transactions contemplated by the Loan
Documents.
12.11.          Waiver of Confidentiality.  Borrowers authorize Lender to
discuss Borrowers’ financial affairs and business operations with any
accountants, auditors, business consultants, or other professional advisors
employed by Borrowers, and Borrowers authorize such parties to disclose to
Lender such financial and business information or reports (including management
letters) concerning Borrowers as Lender may request.
12.12.          Governing Law. UNLESS EXPRESSLY PROVIDED IN ANY LOAN DOCUMENT,
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND ALL CLAIMS SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW
PRINCIPLES EXCEPT FEDERAL LAWS RELATING TO NATIONAL BANKS.
12.13.          Consent to Forum.
 
12.13.1.            Forum.  EACH BORROWER HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF ANY STATE COURT SITTING IN NEW YORK OR THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK IN ANY DISPUTE, ACTION,
LITIGATION OR OTHER PROCEEDING RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND
AGREES THAT ANY DISPUTE, ACTION, LITIGATION OR OTHER PROCEEDING SHALL BE BROUGHT
BY IT SOLELY IN ANY SUCH COURT.  EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING ANY SUCH
COURT'S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. 
EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR
NOTICES IN SECTION 12.3.1.  A final judgment in any proceeding of any such court
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or any other manner provided by applicable law.
12.13.2.            Other Jurisdictions.  Nothing herein shall limit the right
of Lender to bring proceedings against Borrowers in any other court, nor limit
the right of any party to serve process in any other manner permitted by
applicable law.  Nothing in this Agreement shall be deemed to preclude
enforcement by Lender of any judgment or order obtained in any forum or
jurisdiction.
12.14.          Waivers by Borrowers.  To the fullest extent permitted by
applicable law, each Borrower waives (a) the right to trial by jury (which
Lender hereby also waives) in any proceeding or dispute of any kind relating in
any way to any Loan Documents, Obligations or Collateral; (b) presentment,
demand, protest, notice of presentment, default, non-payment, maturity, release,
compromise, settlement, extension or renewal of any commercial paper, accounts,
documents, instruments, chattel paper and guaranties at any time held by Lender
on which a Borrower may in any way be liable, and hereby ratifies anything
Lender may do in this regard; (c) notice prior to taking possession or control
of any Collateral; (d) any bond or security that might be required by a court
prior to allowing Lender to exercise any rights or remedies; (e) the benefit of
all valuation, appraisement and exemption laws; (f) any claim against Lender, on
any theory of liability, for special, indirect, consequential, exemplary or
punitive damages (as opposed to direct or actual damages) in any way relating to
any Enforcement Action, Obligations, Loan Documents or transactions relating
thereto; and (g) notice of acceptance hereof.  Each Borrower acknowledges that
the foregoing waivers are a material inducement to Lender entering into this
Agreement and that Lender is relying upon the foregoing in its dealings with
Borrowers.  Each Borrower has reviewed the foregoing waivers and has knowingly
and voluntarily waived its jury trial and other rights.  In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.
-38-

--------------------------------------------------------------------------------

12.15.          Patriot Act Notice.  Lender hereby notifies Borrowers that
pursuant to the Patriot Act, Lender is required to obtain, verify and record
information that identifies Borrowers, including its legal name, address, tax ID
number and other information that will allow Lender to identify it in accordance
with the Patriot Act.  Lender will also require information regarding any
personal guarantor and may require information regarding Borrowers’ management
and owners, such as legal name, address, social security number and date of
birth.  Borrowers shall, promptly upon request, provide all documentation and
other information as Lender may request from time to time in order to comply
with any obligations under “know your customer,” anti-money laundering or other
requirements of applicable law.
 
12.16.          NO ORAL AGREEMENT.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES.  THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES.
[Signature Pages Follow]
 
 
 
-39-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the
date set forth above.

 
LENDER:
 
BANK OF AMERICA, N.A.
 
 
By:                                                              
Title:                                                           
Address:
One Bryant Park
New York, New York 10036
Attn: Portfolio Manager
Telecopy:                                            
 
 
BORROWERS:
 
XPLORE TECHNOLOGIES CORP.
 
 
By:                                                                       
Name: ________________________
Title: _________________________
 
Address:
8601 RR 2222
Building II
Austin, TX 78730
Attn.: Tom Wilkinson
Facsimile No.:  _____________________
 
 
XPLORE TECHNOLOGIES CORPORATION OF AMERICA
 
 
By:                                                                       
Name: ________________________
Title: _________________________
 
Address:
8601 RR 2222
Building II
Austin, TX 78730
Attn.: Tom Wilkinson
Facsimile No.:  _____________________
 



 